Exhibit 10.3
EXECUTION COPY
 
THREE-YEAR REVOLVING CREDIT FACILITY AGREEMENT
dated as of
March 12, 2010
among
TALBOT HOLDINGS LTD.,
VALIDUS HOLDINGS, LTD.
The Lenders Party Hereto,
and
LLOYDS TSB BANK plc,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I
 
            Definitions
 
           
SECTION 1.01.
  Defined Terms     1  
SECTION 1.02.
  Classification of Loans and Borrowings     19  
SECTION 1.03.
  Terms Generally     19  
SECTION 1.04.
  Accounting Terms; GAAP     19  
 
            ARTICLE II
 
            Loans
 
           
SECTION 2.01.
  Commitments     20  
SECTION 2.02.
  Loans and Borrowings     20  
SECTION 2.03.
  Requests for Borrowings     20  
SECTION 2.04.
  Funding of Borrowings     21  
SECTION 2.05.
  Interest Elections     21  
SECTION 2.06.
  Increased Costs     23  
SECTION 2.07.
  Termination and Reduction of Commitments     23  
SECTION 2.08.
  Repayment of Loans; Evidence of Debt     24  
SECTION 2.09.
  Prepayment of Loans     24  
SECTION 2.10.
  Fees     25  
SECTION 2.11.
  Interest     25  
SECTION 2.12.
  Alternate Rate of Interest     26  
SECTION 2.13.
  Break Funding Payments     26  
SECTION 2.14.
  Taxes     27  
SECTION 2.15.
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     28  
SECTION 2.16.
  Mitigation Obligations; Replacement of Lenders     29  
 
            ARTICLE III
 
            Representations and Warranties
 
           
SECTION 3.01.
  Corporate Status     30  
SECTION 3.02.
  Corporate Power and Authority     30  
SECTION 3.03.
  No Contravention of Agreements or Organizational Documents     31  
SECTION 3.04.
  Litigation and Environmental Matters     31  
SECTION 3.05.
  Use of Proceeds; Margin Regulations     31  
SECTION 3.06.
  Approvals     31  
SECTION 3.07.
  Investment Company Act     31  
SECTION 3.08.
  True and Complete Disclosure; Projections and Assumptions     31  
SECTION 3.09.
  Financial Condition     32  
SECTION 3.10.
  Tax Returns and Payments     32  

i



--------------------------------------------------------------------------------



 



                      Page  
SECTION 3.11.
  Compliance with ERISA     33  
SECTION 3.12.
  Subsidiaries     33  
SECTION 3.13.
  Capitalization     33  
SECTION 3.14.
  Indebtedness     33  
SECTION 3.15.
  Compliance with Statutes and Agreements     34  
SECTION 3.16.
  Insurance Licenses     34  
SECTION 3.17.
  Insurance Business     34  
SECTION 3.18.
  Properties; Liens; and Insurance     34  
SECTION 3.19.
  Solvency     35  
 
            ARTICLE IV
 
            Conditions
 
           
SECTION 4.01.
  Effective Date     35  
SECTION 4.02.
  Each Credit Event     36  
 
            ARTICLE V
 
            Affirmative Covenants
 
           
SECTION 5.01.
  Information Covenants     37  
SECTION 5.02.
  Books, Records and Inspections     39  
SECTION 5.03.
  Insurance     40  
SECTION 5.04.
  Payment of Taxes and other Obligations     40  
SECTION 5.05.
  Maintenance of Existence; Conduct of Business     40  
SECTION 5.06.
  Compliance with Statutes, etc.     40  
SECTION 5.07.
  ERISA     40  
SECTION 5.08.
  Maintenance of Property     41  
SECTION 5.09.
  Maintenance of Licenses and Permits     41  
SECTION 5.10.
  Further Assurances     41  
 
            ARTICLE VI
 
            Negative Covenants
 
           
SECTION 6.01.
  Changes in Business or Organizational Documents     42  
SECTION 6.02.
  Consolidations, Mergers and Sales of Assets     42  
SECTION 6.03.
  Liens     43  
SECTION 6.04.
  Indebtedness     45  
SECTION 6.05.
  Sale and Lease-Back Transactions     45  
SECTION 6.06.
  Issuance of Stock     46  
SECTION 6.07.
  Dissolution     46  
SECTION 6.08.
  Restricted Payments     46  
SECTION 6.09.
  Transactions with Affiliates     46  
SECTION 6.10.
  Maximum Leverage Ratio     46  
SECTION 6.11.
  Minimum Consolidated Net Worth     46  

ii



--------------------------------------------------------------------------------



 



                      Page  
SECTION 6.12.
  Limitation on Certain Restrictions on Subsidiaries     47  
SECTION 6.13.
  Private Act     47  
SECTION 6.14.
  Claims Paying Ratings     47  
SECTION 6.15.
  End of Fiscal Years; Fiscal Quarters     47  
SECTION 6.16.
  Investments, Loans, Advances and Guarantees     48  
 
            ARTICLE VII
 
            Events of Default
 
           
SECTION 7.01.
  Payments     48  
SECTION 7.02.
  Representations, etc.     49  
SECTION 7.03.
  Covenants     49  
SECTION 7.04.
  Default under other Agreements     49  
SECTION 7.05.
  Bankruptcy, etc.     49  
SECTION 7.06.
  ERISA     50  
SECTION 7.07.
  Judgments     50  
SECTION 7.08.
  Insurance Licenses     50  
SECTION 7.09.
  Change of Control     50  
SECTION 7.10.
  Company Guaranty     50  
 
            ARTICLE VIII
 
            The Administrative Agent
 
           
SECTION 8.01.
  Appointment     51  
SECTION 8.02.
  Administrative Agent in its Individual Capacity     51  
SECTION 8.03.
  Exculpatory Provisions     51  
SECTION 8.04.
  Reliance     51  
SECTION 8.05.
  Delegation of Duties     52  
SECTION 8.06.
  Resignation     52  
SECTION 8.07.
  Non-Reliance     52  
 
            ARTICLE IX
 
            Company Guaranty
 
           
SECTION 9.01.
  The Company Guaranty     52  
SECTION 9.02.
  Bankruptcy     53  
SECTION 9.03.
  Nature of Liability     53  
SECTION 9.04.
  Independent Obligation     53  
SECTION 9.05.
  Authorization     53  
SECTION 9.06.
  Reliance     54  
SECTION 9.07.
  Subordination     54  
SECTION 9.08.
  Waiver     55  

iii



--------------------------------------------------------------------------------



 



                      Page   ARTICLE X
 
            Miscellaneous
 
           
SECTION 10.01.
  Notices     55  
SECTION 10.02.
  Waivers; Amendments     56  
SECTION 10.03.
  Expenses; Indemnity; Damage Waiver     57  
SECTION 10.04.
  Successors and Assigns     58  
SECTION 10.05.
  Survival     60  
SECTION 10.06.
  Counterparts; Integration; Effectiveness     60  
SECTION 10.07.
  Severability     61  
SECTION 10.08.
  Right of Setoff     61  
SECTION 10.09.
  Governing Law; Jurisdiction; Consent to Service of Process     61  
SECTION 10.10.
  Waiver of Jury Trial     62  
SECTION 10.11.
  Headings     62  
SECTION 10.12.
  Confidentiality     62  
SECTION 10.13.
  Interest Rate Limitation     63  
SECTION 10.14.
  USA Patriot Act     63  

iv



--------------------------------------------------------------------------------



 



SCHEDULES:
Commitment Schedule
Schedule 2.02 — Mandatory Cost
Schedule 3.12 — Subsidiaries
Schedule 3.13 — Capitalization
Schedule 3.14 — Existing Indebtedness
Schedule 6.03 — Existing Liens
Schedule 6.09 — Existing Affiliate Transactions
Schedule 6.12 — Existing Intercompany Agreements and Arrangements
Schedule 6.16 — Existing Investments
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Borrowing Request
Exhibit C — Form of Note
Exhibit D — Form of Interest Election Request
Exhibit E-1 — Opinion of Credit Parties’ Special New York Counsel
Exhibit E-2 — Opinion of Credit Parties’ Special Bermuda Counsel
Exhibit F — Form of Officer’s Certificate

v



--------------------------------------------------------------------------------



 



          THREE-YEAR REVOLVING CREDIT FACILITY AGREEMENT dated as of March 12,
2010 among TALBOT HOLDINGS LTD., a holding company organized under the laws of
Bermuda (the “Borrower”), VALIDUS HOLDINGS, LTD., a holding company organized
under the laws of Bermuda (the “Company”), the lenders from time to time party
hereto (each, a “Lender” and, collectively, the “Lenders”), and LLOYDS TSB BANK
plc, as Administrative Agent. Unless otherwise defined herein, all capitalized
terms used herein and defined in Section 1.01 are used herein as so defined.
          The parties hereto hereby agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate plus, without
duplication and (ii) in the case of Loans by a Lender from its office or branch
in the United Kingdom, the Mandatory Cost.
          “Administrative Agent” means Lloyds TSB Bank plc (and each person
appointed as a successor thereto pursuant to Article VIII), in its capacity as
administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreement” means this Three-Year Revolving Credit Facility Agreement,
as modified, supplemented, amended, restated (including any amendment and
restatement hereof), extended or renewed from time to time.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

1



--------------------------------------------------------------------------------



 



          “Applicable Insurance Regulatory Authority” means, when used with
respect to any Regulated Insurance Company, (x) the insurance department or
similar administrative authority or agency located in each state or jurisdiction
(foreign or domestic) in which such Regulated Insurance Company is domiciled or
(y) to the extent asserting regulatory jurisdiction over such Regulated
Insurance Company, the insurance department, authority or agency in each state
or jurisdiction (foreign or domestic) in which such Regulated Insurance Company
is licensed, and shall include any Federal or national insurance regulatory
department, authority or agency that may be created and that asserts insurance
regulatory jurisdiction over such Regulated Insurance Company.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the Total Commitment represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
          “Applicable Rate” means, on any date, with respect to the Commitment
Fee, the Eurodollar Loans or the ABR Loans, as the case may be, the applicable
rate per annum set forth below under the caption “Commitment Fee Rate”,
“Eurodollar Spread” or “ABR Spread”, as the case may be, based upon the Index
Ratings by Moody’s and S&P, respectively, applicable on such date:

                                  Category   Index Ratings   Commitment Fee Rate
  Eurodollar Spread   ABR Spread
Category 1
    A-/A3 or better     0.30 %     2.25 %     1.25 %
Category 2
    BBB+/Baa1     0.40 %     2.50 %     1.50 %
Category 3
    BBB/Baa2     0.50 %     3.00 %     2.00 %
Category 4
    BBB-/Baa3     0.60 %     3.50 %     2.50 %
Category 5
    BB+/Ba1 or lower     0.70 %     4.00 %     3.00 %

          For purposes of the foregoing, (i) if both Moody’s and S&P shall not
have in effect an Index Rating (other than due to a Cessation Event as defined
below), then such rating agency shall be deemed to have established a rating in
Category 5; (ii) if the Index Ratings established or deemed to have been
established by Moody’s and S&P shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next above
that of the lower of the two ratings; (iii) if only one of Moody’s and S&P shall
have in effect an Index Rating due to a Cessation Event, then the Applicable
Rate shall be determined by reference to the Category otherwise applicable to
such Index Rating, (iv) if only one of Moody’s and S&P shall have in effect an
Index Rating for any reason other than a Cessation Event, then the Applicable
Rate shall be determined by reference to the Category next below the Category
otherwise applicable to such Index Rating; and (v) if the Index Ratings
established or deemed to have been established by Moody’s and S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Company to the Administrative Agent and
the Lenders pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations or issuers (such cessation, a “Cessation Event”), the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings

2



--------------------------------------------------------------------------------



 



from such rating agency and, pending the effectiveness of any such amendment,
the Applicable Rate shall be determined by reference to the Index Rating most
recently in effect prior to such change or cessation.
          “Approved Fund” has the meaning provided in Section 10.04(b).
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
          “Authorized Officer” means, as to any Person, the Chief Executive
Officer, the President, the Chief Operating Officer, any Vice President, the
Secretary, or the Chief Financial Officer or Finance Director of such Person or
any other officer of such Person duly authorized by such Person to act on behalf
of such Person hereunder.
          “Bankruptcy Code” has the meaning provided in Section 7.05.
          “Bermuda Companies Law” means the Companies Act 1981 of Bermuda and
other relevant Bermuda law.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” has the meaning provided in the first paragraph of this
Agreement.
          “Borrowing” means Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
          “Business Day” means (i) for all purposes other than as covered by
clause (ii) below, any day excluding Saturday, Sunday and any day which shall be
in the City of New York or London, England a legal holiday or a day on which
banking institutions are authorized by law or other governmental actions to
close, and (ii) with respect to all notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in the London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Markets Product” means, as to any Person, any security,
commodity, derivative transaction or other financial or similar product
purchased, sold or entered into by such Person for the purpose of a third-party
undertaking or assuming one or more risks otherwise assumed by such Person or
entered into by such Person for the purpose of managing one or more risks
otherwise assumed by such Person or other agreements or arrangements entered
into by such Person designed to transfer credit risk from one party to another,
including (i) any structured insurance product, catastrophe bond, rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option,

3



--------------------------------------------------------------------------------



 



commodity hedge, equity or equity index swap, equity or equity index option,
bond option, interest rate option or hedge, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or swap transaction,
credit protection transaction, credit swap, credit default swap (including
single default, single-name, basket and first-to-default swaps), credit default
option, equity default swap, total return swap, credit-linked notes, credit
spread transaction, repurchase transaction, reverse repurchase transaction,
buy/sellback transaction, securities lending transaction, weather index
transaction, emissions allowance transaction, or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions), (ii) any transaction which is
a type of transaction that is similar to any transaction referred to in clause
(i) above that is currently, or in the future becomes, recurrently entered into
in the financial markets, (iii) any combination of the transactions referred to
in clauses (i) and (ii) above and (iv) any master agreement relating to any of
the transactions referred to in clauses (i), (ii) or (iii) above.
          “Cash Equivalents” means, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, the District of Columbia or any foreign jurisdiction
having, capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper rated at least A-1 or the equivalent
thereof by S&P or P-1 or the equivalent thereof by Moody’s and in each case
maturing not more than one year after the date of acquisition by such Person,
and (v) investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are comprised of securities of the types described in clauses (i) through
(iv) above.
          “Change in Law” means (a) the adoption or effectiveness of any law,
rule or regulation, order, guideline or request or any change therein after the
date of this Agreement, (b) any change adopted or effective in the
interpretation, administration or application of any law, rule or regulation,
order, guideline or request or any change therein by any Governmental Authority,
central bank or comparable agency after the date of this Agreement or
(c) compliance by any Lender (or, for purposes of Section 2.06, by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority, central bank or comparable agency made or issued after
the date of this Agreement.
          “Change of Control” means (a) the Borrower ceasing to be a
Wholly-Owned Subsidiary of the Company, (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the SEC thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests in the Company, or (c) the occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated.
          “Charges” has the meaning provided in Section 10.13.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

4



--------------------------------------------------------------------------------



 



          “Collateral” has the meaning provided in the Five-Year Secured Letter
of Credit Facility.
          “Commitment” means, with respect to each Lender, at any time, the
amount set forth opposite such Lender’s name on the Commitment Schedule, as the
same may be reduced or increased pursuant to Sections 2.07, 2.16 or 10.04. As of
the Effective Date, the aggregate Commitments of all Lenders hereunder is
$60,000,000.
          “Commitment Expiration Date” means March 12, 2013.
          “Commitment Fee” has the meaning provided in Section 2.10(a).
          “Commitment Schedule” means the Schedule attached hereto identified as
such.
          “Company” means Validus Holdings, Ltd., a holding company organized
under the laws of Bermuda.
          “Company Guaranty” means the guaranty of the Company provided in
Article IX.
          “Conditional Termination Notice” has the meaning provided in
Section 2.07(c).
          “Consolidated Indebtedness” means, as of any date of determination,
all Indebtedness (other than (a) Indebtedness described in clause (i) of the
definition thereof that does not constitute bonds, debentures, notes or similar
instruments that are generally recourse with respect to the Company and its
Subsidiaries, (b) obligations (contingent or otherwise) in respect of undrawn
letters of credit and (c) Indebtedness that is non-recourse with respect to the
Company and its Subsidiaries) of the Company and its Subsidiaries. For the
avoidance of doubt, “Consolidated Indebtedness” shall not include contingent
obligations of the Company or any Subsidiary as an account party or applicant in
respect of any Guarantee unless such Guarantee supports an obligation that
constitutes Indebtedness.
          “Consolidated Net Worth” means, as of any date of determination, the
Net Worth of the Company and its Subsidiaries determined on a consolidated basis
in accordance with GAAP after appropriate deduction for any minority interests
in Subsidiaries including for the avoidance of doubt the aggregate principal
amount of all outstanding preferred (including without limitation trust
preferred) or preference securities or Hybrid Capital of the Company and its
Subsidiaries, provided that the aggregate outstanding amount of such preferred
or preference securities or Hybrid Capital of the Company and its Subsidiaries
shall only be included in Consolidated Net Worth to the extent such amount would
be included in a determination of the consolidated net worth of the Company and
its Subsidiaries under the applicable procedures and guidelines of S&P as of the
date hereof.
          “Consolidated Total Capital” means, as of any date of determination,
the sum of (i) Consolidated Indebtedness and (ii) Consolidated Net Worth at such
time.
          “Control” means, with respect to any Person, the possession, directly
or indirectly, of the power (i) to vote 10% or more of the voting power of the
securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management or policies of
a Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Event” means the making of any Loan.

5



--------------------------------------------------------------------------------



 



          “Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans.
          “Credit Parties” means the Company and the Borrower.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent in good faith, that has (a) failed to fund any portion of
its Loans within three (3) Business Days of the date required to be funded by it
hereunder unless such Lender’s failure to fund such Loan is based on such
Lender’s reasonable determination that the conditions precedent to funding such
Loan under this Agreement have not been satisfied and such Lender has notified
the Administrative Agent in writing of such determination, (b) notified the
Company, the Administrative Agent, or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally in
which it commits to extend credit, (c) failed, within (3) three Business Days
after request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans unless subject to a good faith dispute based on such Lender’s reasonable
determination that the conditions precedent to funding such Loan under this
Agreement have not been satisfied and such Lender has notified the
Administrative Agent in writing of such determination, provided that any such
Lender shall cease to be a Defaulting Lender under this clause (c) upon receipt
of such confirmation by the Administrative Agent, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Lender
shall not become a Defaulting Lender solely as the result of (x) the acquisition
or maintenance of an ownership interest in such Lender or a Person controlling
such Lender or (y) the exercise of control over a Lender or a Person controlling
such Lender, in each case, by a Governmental Authority or an instrumentality
thereof.
          “Dispositions” has the meaning provided in Section 6.02.
          “Dividends” has the meaning provided in Section 6.08.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Effective Date” has the meaning provided in Section 4.01.
          “Eligible Person” means and includes any commercial bank, insurance
company, finance company, financial institution, fund that invests in loans or
any other “accredited investor” (as defined in Regulation D of the Securities
Act of 1933, as amended), but in any event excluding the Company and its
Subsidiaries.

6



--------------------------------------------------------------------------------



 



          “Eligible Securities” has the meaning provided in Section 1.01 of the
Five-Year Secured Letter of Credit Facility Agreement.
          “Environmental Law” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) its violation of any Environmental
Law, (b) its generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) its exposure to any Hazardous
Materials, (d) its release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing, but in each of (a) through (e) excluding liabilities arising out of
Capital Markets Products and insurance and reinsurance contracts, agreements and
arrangements in each case entered into in the ordinary course of business and
not for speculative purposes.
          “Equity Interests” means, with respect to any Person, shares of
capital stock of (or other ownership or profit interests in) such Person,
warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such shares (or such other interests), and other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
          “ERISA Affiliate” means any corporation or trade or business which is
a member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company or any of its Subsidiaries or is
under common control (within the meaning of Section 414(c) of the Code) with the
Company or any of its Subsidiaries.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning provided in Article VII.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder, (a) income or franchise taxes imposed
on (or measured by) its net income or net profits by any jurisdiction in or
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, or in which it

7



--------------------------------------------------------------------------------



 



conducts a trade or business or has a permanent establishment or is otherwise
subject to such taxes or taxes imposed by a jurisdiction solely as a result of a
present or former connection between the recipient and such jurisdiction,
(b) any branch profits taxes imposed by the United Kingdom or any branch profits
taxes or similar tax imposed by any other jurisdiction in which the recipient is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by such Credit Party under Section 2.16(b)), any withholding tax
that is imposed by the United Kingdom or Bermuda on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.14(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from such
Credit Party with respect to such withholding tax pursuant to Section 2.14(a).
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
          “Five-Year Secured Letter of Credit Facility” means the $500,000,000
senior secured letter of credit facility among the Company, Validus Re, various
“Designated Subsidiary Account Parties”, JPMorgan Chase Bank, N.A., as
administrative agent and issuing agent, and one or more lenders entered into on
March 12, 2007, including the related collateral and security documents and
other instruments and agreements executed in connection therewith, and
amendments, renewals, replacements, refinancings and restatements to any of the
foregoing (provided that the principal amount thereof shall not exceed
$500,000,000 or, if increased in accordance with its terms, $700,000,000, plus
reasonable refinancing costs, fees and expenses).
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than (i) Bermuda, or (ii) the United Kingdom or any
political subdivision thereof.
          “Foreign Pension Plan” means any plan, fund (including any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Company or any one or more of its
Subsidiaries primarily for the benefit of employees of the Company or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
          “Fronting Arrangement” means an agreement or other arrangement by a
Regulated Insurance Company pursuant to which an insurer or insurers agree to
issue insurance policies at the request or on behalf of such Regulated Insurance
Company and such Regulated Insurance Company assumes the obligations in respect
thereof pursuant a Reinsurance Agreement or otherwise.
          “Funds at Lloyd’s” has the meaning attributed to such term in the
membership byelaws of the Society of Lloyd’s.

8



--------------------------------------------------------------------------------



 



          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United Kingdom,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
          “Guarantee” of or by any Person (the “guarantor”) means any obligation
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase or lease property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (d) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
shall not include (x) endorsements of instruments for deposit or collection in
the ordinary course of business and (y) obligations of any Regulated Insurance
Company under Insurance Contracts, Reinsurance Agreements, Fronting Arrangements
or Retrocession Agreements (including any Liens with respect thereto). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
          “Guaranteed Creditors” means and includes the Administrative Agent and
each Lender.
          “Guaranteed Obligations” means all payment obligations and all other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code or other applicable similar laws, would
become due), liabilities and indebtedness owing by the Borrower to the
Guaranteed Creditors under this Agreement (including indemnities, fees and
interest thereon (including, in each case, any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for in the respective documentation, whether or not such
interest is allowed in any such proceeding)), whether now existing or hereafter
incurred under, arising out of or in connection with this Agreement and the due
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in this Agreement applicable to the Borrower.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hybrid Capital” means any security that affords equity benefit to the
issuer thereof (under the procedures and guidelines of the S&P) by having
ongoing payment requirements that are more flexible than interest payments
associated with conventional indebtedness for borrowed money and by being
contractually subordinated to such indebtedness. For the avoidance of doubt, the
Company’s Junior Subordinated Deferrable Debentures constitute Hybrid Capital.

9



--------------------------------------------------------------------------------



 



          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid and
treated as interest expense under GAAP, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current ordinary
course trade accounts payable), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that the amount of Indebtedness of such Person shall be the lesser of
(i) the fair market value of such property at such date of determination
(determined in good faith by the Company) and (ii) the amount of such
Indebtedness of such other Person, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations (or to the extent netting is permitted under the applicable
agreement governing such Capital Markets Products and such netting is limited
with respect to the counterparty or counterparties of such agreement, all net
termination obligations) of such Person under transactions in Capital Markets
Products and (j) all reimbursement obligations of such Person in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; provided that, Indebtedness shall not include any preferred
(including without limitation trust preferred) or preference securities or
Hybrid Capital, in each case issued by the Company, to the extent such preferred
or preference securities or Hybrid Capital would be treated as equity issued by
the Company under the applicable procedures and guidelines of S&P as of the date
hereof. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For the avoidance of doubt, Indebtedness shall not include (v) current
trade payables (including current payables under insurance contracts and current
reinsurance payables) and accrued expenses, in each case arising in the ordinary
course of business, (w) obligations and Guarantees of Regulated Insurance
Companies with respect to Policies, (x) obligations and Guarantees with respect
to products underwritten by Regulated Insurance Companies in the ordinary course
of business, including insurance and reinsurance policies, annuities,
performance and surety bonds, assumptions of liabilities and any related
contingent obligations and (y) Reinsurance Agreements and Fronting Arrangements
and Guarantees thereof entered into by any Regulated Insurance Company in the
ordinary course of business.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnitee” has the meaning provided in Section 10.03(b).
          “Index Rating” means (i) with respect to S&P, the Company’s
Counterparty Credit Rating and (ii) with respect to Moody’s, the Company’s
Long-term Issuer Rating.
          “Information” has the meaning provided in Section 10.12.
          “Insurance Business” means one or more aspects of the business of
selling, issuing or underwriting insurance or reinsurance and other businesses
reasonably related thereto.
          “Insurance Contract” means any insurance contract or policy issued by
a Regulated Insurance Company but shall not include any Reinsurance Agreement,
Fronting Arrangement or Retrocession Agreement.

10



--------------------------------------------------------------------------------



 



          “Insurance Licenses” means the material licenses (including licenses
or certificates of authority from Applicable Insurance Regulatory Authorities),
permits or authorizations to transact insurance and reinsurance business held by
any Regulated Insurance Company.
          “Interest Election Request” has the meaning provided in
Section 2.05(b).
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months
duration been applicable to such Borrowing.
          “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to each Lender affected, nine or twelve months) thereafter, as
the Borrower may elect; provided, that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Eurodollar
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
          “IPC” means Validus Amalgamation Subsidiary, Ltd., a company organized
under the laws of Bermuda and successor by amalgamation to IPC Holdings, Ltd.
          “IPC Facilities” means (i) the credit agreement among IPC, IPCRe
Limited, the lenders listed on the signature pages thereto, and Wachovia Bank,
National Association, as administrative agent and fronting bank, providing for
letters of credit in an aggregate amount of up to $250.0 million at any time
outstanding, and any modifications, amendments, restatements, waivers,
extensions, renewals, replacements or refinancings thereof and (ii) the letters
of credit master agreement between IPCRe Limited and Citibank N.A., providing
for letters of credit and any modifications, amendments, restatements, waivers,
extensions, renewals, replacements or refinancings thereof; provided that any
such modifications, amendments, waivers, extensions, renewals, replacements or
refinancings be on terms which, when taken together as a whole, are not adverse
in any material respect to the interests of the Lenders, as compared to those
contained in each of the IPC Facilities as of the date hereof.
          “IPCRe Limited” means IPCRe Limited, a company organized under the
laws of Bermuda.
          “Junior Subordinated Deferrable Debentures” mean the Company’s Junior
Subordinated Deferrable Interest Debentures due 2036 issued under the Junior
Subordinated Indenture dated as of June 15, 2006 between the Company and
JPMorgan Chase Bank, National Association, as Trustee, as the same has been and
may be amended from time to time, and any substantially similarly structured
security issued by the Company or any of its Subsidiaries, including for the
avoidance of doubt the Company’s Junior Subordinated Deferrable Interest
Debentures due 2037 issued under the Junior Subordinated Indenture dated
June 21, 2007 between the Company and Wilmington Trust Company, as Trustee.

11



--------------------------------------------------------------------------------



 



          “Legal Requirements” means all applicable laws, rules and regulations
and interpretations thereof made by any governmental body or regulatory
authority (including any Applicable Insurance Regulatory Authority) having
jurisdiction over the Company or a Subsidiary.
          “Lenders” has the meaning provided in the first paragraph of this
Agreement.
          “Leverage Ratio” means the ratio of (i) Consolidated Indebtedness to
(ii) Consolidated Total Capital.
          “LIBO Rate” means with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page or pages of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page or pages of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which
deposits of $5,000,000, and for a maturity comparable to such Interest Period,
are offered by the Administrative Agent.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Lloyd’s LC Facility” means that certain amended and restated letter
of credit facility agreement, dated as of November 19, 2009 between the Company
and the Borrower and Lloyds TSB Bank plc and ING Bank N.V., London Branch
providing for the issuance of letters of credit in support of obligations of the
Borrower under its 2010 and 2011 underwriting years’ letter of credit facility
procurement agreements and capital stock arrangements with Talbot 2002
Underwriting Capital Ltd. 2002 in an aggregate principal amount of up to
$25,000,000 at any time outstanding (the “FAL Facility Agreement”) and any
modifications, amendments, restatements, waivers, extensions, renewals,
replacements or refinancings thereof; provided that any such modifications,
amendments, waivers, extensions, renewals, replacements or refinancings be on
terms which, when taken together as a whole, are not adverse in any material
respect to the interests of the Lenders, as compared to those contained in the
FAL Facility Agreement.
          “Loan” has the meaning provided in Section 2.01(a).
          “Mandatory Cost” is described in Schedule 2.02.
          “Margin Stock” has the meaning provided in Regulation U.
          “Material Adverse Effect” means any material adverse condition or any
material adverse change in or affecting (x) the business, operations, assets,
liabilities or financial condition of the Company and its Subsidiaries, taken as
a whole, or (y) the rights and remedies of the Lenders or the ability of the
Company and the Borrower, taken as a whole, to perform their respective
obligations to the Lenders under this Agreement.

12



--------------------------------------------------------------------------------



 



          “Maximum Rate” has the meaning provided in Section 10.13.
          “Minimum Consolidated Net Worth Amount” means, at any time, an amount
which initially shall be equal to $2,925,590,000, and which amount shall be
increased as follows: (i) immediately following the last day of each fiscal
quarter (commencing with the fiscal quarter ended December 31, 2009) by an
amount (if positive) equal to 50% of the Net Income for such fiscal quarter and
(ii) by 50% of the aggregate increases in the consolidated shareholders’ equity
of the Company during such fiscal quarter by reason of the issuance and sale of
common Equity Interests of the Company, including upon any conversion of debt
securities of the Company into such Equity Interests.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Company, any of its
Subsidiaries or any ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which the Company, such Subsidiary or
such ERISA Affiliate contributed to or had an obligation to contribute to such
plan.
          “Net Income” shall mean, for any period, an amount equal to the net
income of the Company and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) for such period.
          “Net Worth” means, as to any Person, the sum of its capital stock
(including its preferred stock), capital in excess of par or stated value of
shares of its capital stock (including its preferred stock), retained earnings
and any other account which, in accordance with GAAP, constitutes stockholders
equity, but excluding (i) any treasury stock and (ii) the amount of the effects
of Financial Accounting Statement No. 115 (which amount is shown on the
Company’s December 31, 2009 balance sheet under the caption “Accumulated other
comprehensive income” and which, after adoption of Financial Accounting
Statements Nos. 157 and 159 will be measured as the difference between
investments carried at estimated fair value and investments carried at amortized
cost).
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other similar excise or property taxes, charges or similar levies
arising from any payment made hereunder or from the execution, delivery or
enforcement of, or performance under, this Agreement other than any taxes to the
extent resulting from a voluntary change in the identity of the Administrative
Agent or any Lender or assignee thereof.
          “Participant” has the meaning provided in Section 10.04(c).
          “Patriot Act” has the meaning provided in Section 10.14.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Subsidiary Indebtedness” means:
          (a) Indebtedness of any Subsidiary of the Company under this Agreement
or existing on the date hereof and listed on Schedule 3.14 and extensions,
renewals and replacements of any such Indebtedness, provided that such
extending, renewal or replacement Indebtedness (i) shall not be Indebtedness of
an obligor that was not an obligor with respect to the Indebtedness being
extended, renewed or replaced, (ii) shall not be in a principal amount that
exceeds the principal amount of the

13



--------------------------------------------------------------------------------



 



Indebtedness being extended, renewed or replaced (plus any accrued but unpaid
interest and redemption premium payable by the terms of such Indebtedness
thereon and reasonable refinancing or renewal fees, costs and expenses),
(iii) shall not have an earlier maturity date or shorter weighted average life
than the Indebtedness being extended, renewed or replaced and (iv) shall be
subordinated to the Indebtedness incurred hereunder on terms (if any) at least
as favorable to the Lenders as the Indebtedness being extended, renewed or
replaced;
          (b) Indebtedness of any Subsidiary of the Company incurred in the
ordinary course of business in connection with any Capital Markets Product that
are not entered into for speculative purposes;
          (c) Indebtedness owed by Subsidiaries of the Company to the Company or
any of its Subsidiaries;
          (d) Indebtedness of any Subsidiary of the Company incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed by any
Subsidiary of the Company in connection with the acquisition of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof,
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(d) shall not exceed $10,000,000 at any time outstanding;
          (e) Indebtedness of any Subsidiary of the Company in respect of
letters of credit issued to reinsurance cedents, or to lessors of real property
in lieu of security deposits in connection with leases of any Subsidiary of the
Company, in each case in the ordinary course of business;
          (f) Indebtedness of any Subsidiary of the Company incurred in the
ordinary course of business in connection with workers’ compensation claims,
self-insurance obligations, unemployment insurance or other forms of
governmental insurance or benefits and pursuant to letters of credit or other
security arrangements entered into in connection with such insurance or benefit;
          (g) Indebtedness of any “Designated Subsidiary Account Parties” under
the Five-Year Secured Letter of Credit Facility and (ii) any “Designated
Subsidiary Account Parties” under the Three-Year Unsecured Letter of Credit
Facility;
          (h) Indebtedness representing installment insurance premiums owing by
the Company or any Subsidiary in the ordinary course of business in respect of
the liability insurance, casualty insurance or business interruption insurance
maintained by the Company or any Subsidiary, in each case in respect of their
properties and assets (but excluding, for the avoidance of doubt, any insurance
or reinsurance provided or obtained by the Company or any Subsidiary in
connection with performing its Insurance Business or managing risk in respect
thereof); and
          (i) without duplication, additional Indebtedness of Subsidiaries of
the Company not otherwise permitted under clauses (a) through (h) of this
definition which, when added to the aggregate amount of all Liens (other than
with respect to Indebtedness incurred pursuant to this clause (i)) incurred by
the Company pursuant to Section 6.03(w), shall not exceed at any time
outstanding 5% of Consolidated Net Worth at the time of incurrence of any new
Indebtedness under this clause (i); provided that immediately after giving
effect (including pro forma effect) to the incurrence of any Indebtedness
pursuant to this clause (i), no Event of Default shall have occurred and be
continuing.

14



--------------------------------------------------------------------------------



 



          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any pension plan as defined in Section 3(2) of ERISA and
subject to Title IV of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Company or any of its
Subsidiaries or any of their ERISA Affiliates, and each such plan for the five
year period immediately following the latest date on which the Company, any of
its Subsidiaries or any of their ERISA Affiliates maintained, contributed to or
had an obligation to contribute to such plan.
          “Policies” means all insurance policies, annuity contracts, guaranteed
interest contracts and funding agreements (including riders to any such policies
or contracts, certificates issued with respect to group life insurance or
annuity contracts and any contracts issued in connection with retirement plans
or arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Regulated
Insurance Company and any coinsurance agreements entered into or to be entered
into by any Regulated Insurance Company.
          “Preferred Securities” means any preferred Equity Interests (or
capital stock) of any Person that has preferential rights with respect to
dividends or redemptions or upon liquidation or dissolution of such Person over
shares of common Equity Interests (or capital stock) of any other class of such
Person.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Private Act” means separate legislation enacted in Bermuda with the
intention that such legislation apply specifically to any Credit Party, in whole
or in part.
          “Protected Cell Company” means a Subsidiary that has created
segregated accounts pursuant to the provisions of the Segregated Account
Companies Act 2000 of Bermuda.
          “Register” has the meaning provided in Section 10.04(b).
          “Regulated Insurance Company” means any Subsidiary of the Company,
whether now owned or hereafter acquired, that is authorized or admitted to carry
on or transact Insurance Business in any jurisdiction (foreign or domestic) and
is regulated by any Applicable Insurance Regulatory Authority.
          “Regulation D” means Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.
          “Regulation T” means Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
          “Regulation U” means Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
          “Regulation X” means Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

15



--------------------------------------------------------------------------------



 



          “Reinsurance Agreement” means any agreement, contract, treaty,
certificate or other arrangement whereby any Regulated Insurance Company agrees
to transfer, cede or retrocede to another insurer or reinsurer all or part of
the liability assumed or assets held by such Regulated Insurance Company under a
policy or policies of insurance issued by such Regulated Insurance Company or
under a reinsurance agreement assumed by such Regulated Insurance Company.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Replaced Lender” has the meaning provided in Section 2.16(b).
          “Replacement Lender” has the meaning provided in Section 2.16(b).
          “Required Lenders” means at any time Lenders having more than 50% of
the aggregate amount of the Commitments; provided that if the Total Commitment
has been terminated, then the Required Lenders means Lenders whose aggregate
Credit Exposures exceed 50% of the Revolving Credit Exposure at such time;
provided, further, that, so long as a Lender is a Defaulting Lender, the
Commitments and the Credit Exposures of such Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 10.02); provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender.
          “Retrocession Agreement” means any agreement, contract, treaty or
other arrangement whereby one or more insurers or reinsurers, as
retrocessionaires, assume liabilities of reinsurers under a Reinsurance
Agreement or other retrocessionaires under another Retrocession Agreement.
          “Revolving Credit Exposure” means, at any time, the aggregate
principal amount of all Loans then outstanding.
          “S&P” means Standard & Poor’s Ratings Group, a division of the McGraw
Hill Corporation.
          “SAP” means, with respect to any Regulated Insurance Company, the
statutory accounting principles and accounting procedures and practices
prescribed or permitted by the Applicable Insurance Regulatory Authority of the
state or jurisdiction in which such Regulated Insurance Company is domiciled; it
being understood and agreed that determinations in accordance with SAP for
purposes of Article VII, including defined terms as used therein, are subject
(to the extent provided therein) to Section 1.04.
          “SEC” means the Securities and Exchange Commission or any successor
thereto.
          “Service of Process Agent” means CT Corporation Systems, 111 Eighth
Avenue, New York, New York 10011.
          “Significant Insurance Subsidiary” means a Regulated Insurance Company
which is also a Significant Subsidiary.
          “Significant Subsidiary” means (a) Validus Re, (b) the Borrower and
(c) each other Subsidiary of the Company that either (i) as of the end of the
most recently completed fiscal year of the

16



--------------------------------------------------------------------------------



 



Company for which audited financial statements are available, has assets that
exceed 10% of the total consolidated assets of the Company and all of its
Subsidiaries as of the last day of such period or (ii) for the most recently
completed fiscal year of the Company for which audited financial statements are
available, has revenues that exceed 10% of the consolidated revenue of the
Company and all of its Subsidiaries for such period; provided that, if at any
time the aggregate amount of the total consolidated assets of the Company and
all of its Subsidiaries or the consolidated revenue of the Company and all of
its Subsidiaries attributable to Subsidiaries that are not Significant
Subsidiaries exceeds fifteen percent (15%) of the total consolidated assets of
the Company and all of its Subsidiaries as of the end of any such fiscal year or
fifteen percent (15%) of the consolidated revenue of the Company and all of its
Subsidiaries for any such fiscal quarter, the Company (or, in the event the
Company has failed to do so within ten days, the Administrative Agent) shall
designate sufficient Subsidiaries as “Significant Subsidiaries” to eliminate
such excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Significant Subsidiaries.
          “Solvent” means, with respect to any Person on a particular date, that
on such date (a) the amount of the “present fair saleable value” of each of the
business and assets of such Person will, as of such date, exceed the amount of
all “liabilities of such Person, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value of each of the business and assets of such Person is greater than
the amount that will be required to be paid on or in respect of the probable
“liability” on the existing debts and other “liabilities contingent or
otherwise” of such Person, (c) the assets of such Person do not constitute
unreasonably small capital for such Person to carry out its business as now
conducted and as proposed to be conducted including the capital needs of such
Person, taking into account the particular capital requirements of the business
conducted by such Person and projected capital requirements and capital
availability thereof, (d) such Person does not intend to incur debts beyond
their ability to pay such debts as they mature (taking into account the timing
and amounts of cash to be received by such Person, and of amounts to be payable
on or in respect of debt of such Person) and (e) such Person does not believe
that final judgments against such Person in actions for money damages presently
pending will be rendered at a time when, or in an amount such that, they will be
unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum reasonable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) and such Person believes that its cash flow, after taking into account
all other anticipated uses of the cash of such Person (including the payments on
or in respect of debt referred to in paragraph (d) of this definition), will at
all times be sufficient to pay all such judgments promptly in accordance with
their terms. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (A) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (B) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve, liquid asset, fees or
similar requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal. Such reserve, liquid asset, fees or similar
requirements shall, in the case of Dollar denominated Loans, include those
imposed pursuant to Regulation D of the Board. Eurodollar Loans shall be deemed
to be subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to

17



--------------------------------------------------------------------------------



 



any Lender under any applicable law, rule or regulation, including Regulation D
of the Board. The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve, liquid asset or similar
requirement.
          “Statutory Statements” means, with respect to any Regulated Insurance
Company for any fiscal year, the annual or quarterly financial statements of
such Regulated Insurance Company as required to be filed with the Insurance
Regulatory Authority of its jurisdiction of domicile and in accordance with the
laws of such jurisdiction, together with all exhibits, schedules, certificates
and actuarial opinions required to be filed or delivered therewith.
          “Subsidiary” means any subsidiary of the Company.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held by the parent or one or more subsidiaries of the parent or by
the parent and one or more subsidiaries of the parent.
          “Super-Majority Lenders” means at any time Lenders having at least 75%
of the aggregate amount of the Commitments; provided that if the Total
Commitment has been terminated, then the Super-Majority Lenders means Lenders
whose aggregate Credit Exposures equal or exceed 75% of the Revolving Credit
Exposure at such time.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Three-Year Unsecured Letter of Credit Facility” means the
$340,000,000 unsecured letter of credit facility among the Company, Validus Re,
various “Designated Subsidiary Account Parties”, JPMorgan Chase Bank, N.A., as
administrative agent, and one or more lenders entered into on March 12, 2010,
including the related collateral and security documents and other instruments
and agreements executed in connection therewith, and amendments, renewals,
replacements, refinancings and restatements to any of the foregoing (provided
that the principal amount thereof shall not exceed $340,000,000 or, if increased
in accordance with its terms, $400,000,000, plus reasonable refinancing costs,
fees and expenses).
          “Total Commitment” means, at any time, the sum of the Commitments of
each of the Lenders at such time.
          “Transaction” means the execution, delivery and performance by each
Credit Party of this Agreement, the borrowing of Loans by the Borrower and the
use of proceeds thereof, in each case, on and after the Effective Date.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

18



--------------------------------------------------------------------------------



 



          “Validus Re” means Validus Reinsurance, Ltd., a company organized
under the Laws of Bermuda.
          “Wholly-Owned Subsidiary” of any Person means any subsidiary of such
Person to the extent all of the capital stock or other ownership interests in
such subsidiary, other than directors’ or nominees’ qualifying shares, is owned
directly or indirectly by such Person.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan” or an “ABR Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing” or an “ABR Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or SAP, as the case may be, as in effect from
time to time; provided that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or SAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or SAP or in the application thereof,
then such provision shall be interpreted on the basis of GAAP or SAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance with Section 10.02. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein to calculate
compliance with Sections 6.10 and 6.11 shall be construed, and all computations
of amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Consolidated Indebtedness of the Company
or any Subsidiary at “fair value”, as defined therein.

19



--------------------------------------------------------------------------------



 



ARTICLE II
Loans
          SECTION 2.01. Commitments. Subject to and upon the terms and
conditions herein set forth, each Lender severally agrees, at any time and from
time to time on and after the Effective Date and prior to the Commitment
Expiration Date, to make a loan or loans (each, a “Loan” and, collectively, the
“Loans”) to the Borrower, which Loans (i) may be made and maintained only in
Dollars; (ii) may be repaid and reborrowed in accordance with the provisions
hereof; (iii) except as hereinafter provided, may, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
Eurodollar Loans, provided that all Loans made as part of the same Borrowing
shall, unless otherwise specified herein, consist of Loans of the same Type; and
(iv) shall not be made (and shall not be required to be made) by any Lender if
the making of same would cause the Revolving Credit Exposure (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to repay any amounts theretofore outstanding pursuant to this Agreement) to
exceed the Total Commitment as then in effect.
          SECTION 2.02. Loans and Borrowings.
          (a) Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder nor shall any other party
be liable for the failure by such Lender to perform its obligations hereunder.
          (b) Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate principal amount of not less
than $2,000,000. At the time that each ABR Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $2,000,000; provided that a Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Total Commitment.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Commitment Expiration Date.
          SECTION 2.03. Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by written
facsimile (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
London time, three Business Days before the date of the proposed Borrowing and
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., London time, on
the date of the proposed Borrowing. Each such written facsimile Borrowing
Request shall be irrevocable and shall be effected via delivery to the
Administrative Agent of a Borrowing Request in the form of Exhibit B or such
other form reasonably acceptable to the Administrative Agent appropriately
completed and signed by the Borrower. Each such Borrowing Request shall specify
the following information in compliance with Section 2.02:

20



--------------------------------------------------------------------------------



 



     (i) the aggregate principal amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed.
          If no election as to the Type of Borrowing of Loans is specified, then
such Borrowing of Loans shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
          SECTION 2.04. Funding of Borrowings.
          (a) Each Lender shall make each Loan on the proposed date thereof by
wire transfer of immediately available funds by 12:00 noon, London time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by wire transfer of immediately available funds by the
close of business on such Business Day to the account of the Borrower designated
by it in the applicable Borrowing Request.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or prior to 1:00 p.m.,
London time, on the date of such Borrowing in the case of ABR Borrowings) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and the Borrower’s obligations to repay
the Administrative Agent in accordance with the previous sentence shall cease to
the extent such Lender has paid such amounts.
          SECTION 2.05. Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect

21



--------------------------------------------------------------------------------



 



Interest Periods therefor, all as provided in this Section 2.05. Subject to the
other provisions of this Section 2.05, the Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
          (b) To make an election pursuant to this Section (an “Interest
Election Request”), the Borrower shall notify the Administrative Agent of such
election by written facsimile by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and shall be
confirmed promptly by delivery or written facsimile to the Administrative Agent
of an Interest Election Request in the form of Exhibit D, or such other form
reasonably acceptable to the Administrative Agent, and signed by the Borrower.
          (c) Each Interest Election Request shall specify the following
information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term Interest Period.
          If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding anything to the contrary contained in this
Agreement, if an Event of Default is in existence, then, so long as an Event of
Default is in existence (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

22



--------------------------------------------------------------------------------



 



          SECTION 2.06. Increased Costs. If a Change in Law shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate), or (ii) impose on such Lender or the London interbank
market any other conditions directly or indirectly affecting this Agreement or
Eurodollar Loans made by such Lender; and the result of any of the foregoing is
to (A) increase the cost to such Lender of making or maintaining any Eurodollar
Loan (or of maintaining its obligation to make any such Loan), (B) reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise) or (C) reduce the rate of return on its
capital with respect to the Loans to a level below that which such Lender would
have achieved but for such Change in Law (and taking into consideration such
Lender’s policies with respect to capital adequacy (or those of its holding
company), as generally applied), then, upon written demand to the Borrower by
such Lender (with a copy to the Administrative Agent), the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender for
such increased cost or reduction. The preceding sentence shall not apply to
increased costs with respect to taxes imposed on or measured by the net income
or net profits of a Lender pursuant to the laws of the jurisdiction in or under
the laws of which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or in which it
conducts a trade or business or has a permanent establishment, or has a present
or former connection with such jurisdiction, or any subdivision thereof or
therein or with respect to Taxes to the extent that a Lender received additional
amounts (or otherwise was indemnified) for such Taxes pursuant to Section 2.14
(or would have received additional amounts pursuant to Section 2.14(e) but for a
failure to comply with Section 2.14(e)). A certificate submitted to the Borrower
by such Lender (with a copy to the Administrative Agent), setting forth (i) the
basis, in reasonable detail, for the determination of such additional amount or
amounts necessary to compensate such Lender as aforesaid and (ii) the basis, in
reasonable detail, for the computation of such amount or amounts, which shall be
consistently applied, shall be final and conclusive and binding on the Borrower
absent manifest error, although the failure to deliver any such certificate
shall not release or diminish the Borrower’s obligations to pay additional
amounts pursuant to this Section 2.06 upon subsequent receipt of such
certificate. Notwithstanding the foregoing, the Borrower shall not be required
to compensate any Lender pursuant to this Section 2.06 for any increased costs
or reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the applicable Change in Law; provided that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
          SECTION 2.07. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Total Commitment (and the Commitment of each Lender)
shall terminate on the Commitment Expiration Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Total Commitment; provided that (i) each reduction of the Total
Commitment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Total Commitment if, after giving effect to such termination or reduction and
any concurrent prepayment of the Loans in accordance with Section 2.09, the
Revolving Credit Exposure would exceed the Total Commitment. Each such reduction
shall be applied to the Commitments of the Lenders on a pro rata basis based on
the amount of such Lenders’ respective Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Total Commitment under paragraph (b) of this
Section 2.07 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable;

23



--------------------------------------------------------------------------------



 



provided that a notice of termination of Commitments may state that such notice
is conditioned upon the effectiveness of other credit facilities or other
alternative financing, in which case such notice may be revoked without penalty
prior to the specified time if such condition is not satisfied (each such notice
a “Conditional Termination Notice”). Any termination or reduction of the Total
Commitment (or the Commitments of any Lender) shall be permanent. Each reduction
of the Total Commitment shall be made ratably among the Lenders in accordance
with their respective Commitments.
          SECTION 2.08. Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of all Loans on the Commitment Expiration Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request by written notice to the Borrower and the
Administrative Agent that Loans made by it be evidenced by a promissory note
(which may be executed by facsimile). In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in the form of Exhibit C or such other form reasonably acceptable
to the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.09. Prepayment of Loans.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, without premium or penalty,
except as provided in Section 2.13, subject to prior notice in accordance with
paragraph (b) of this Section.
          (b) The Borrower shall notify the Administrative Agent by written
facsimile of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 2:00 p.m., London time, three Business Days
before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 2:00 p.m., London time, on the date of prepayment.
Each such notice shall be irrevocable (unless given in connection with a
Conditional Termination Notice, as set forth in Section

24



--------------------------------------------------------------------------------



 



2.07, in which case, subject to Section 2.13, such notice of prepayment may be
revoked if such Conditional Termination Notice is revoked in accordance with
Section 2.07) and shall specify the prepayment date, the Borrowing or Borrowings
which are to be prepaid and the principal amount of each Borrowing or portion
thereof to be prepaid. Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11.
          (c) If on any date the Revolving Credit Exposure exceeds the Total
Commitment as then in effect, the Borrower shall prepay on such date the
principal amount of outstanding Loans equal to such excess.
          SECTION 2.10. Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”), which shall accrue at the Applicable Rate with respect to the
Commitment Fee on the daily amount of the unutilized Commitment of such Lender
during the period from and including the Effective Date to but excluding the
Commitment Expiration Date. Accrued Commitment Fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
Commitment Expiration Date, commencing on the first such date to occur after the
date hereof. All Commitment Fees shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day).
          (b) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution to the
Persons entitled thereto as set forth above. Fees paid shall not be refundable
under any circumstances. If any fee or other amount payable by any Credit Party
hereunder is not paid when due, such overdue amount shall bear interest, after
as well as before judgment, at a rate per annum equal to the Alternate Base Rate
plus 2% per annum.
          (d) Notwithstanding anything to the contrary in this Section 2.10, for
so long as a Lender is a Defaulting Lender, no fees hereunder shall accrue or be
payable to such Lender until such Lender ceases to be a Defaulting Lender.
          SECTION 2.11. Interest.
          (a) The ABR Loans shall bear interest at the Alternate Base Rate plus
the Applicable Rate with respect to ABR Loans. The Eurodollar Loans shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Loan plus the Applicable Rate with respect to Eurodollar Loans.
          (b) [Intentionally Omitted.]
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.11 or (ii) in the case of

25



--------------------------------------------------------------------------------



 



any other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section 2.11.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Commitment Expiration Date;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the Commitment
Expiration Date), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          SECTION 2.12. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders (based
on the reasonable determination of such Required Lenders) that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by written facsimile or in writing as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
          SECTION 2.13. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of a mandatory
prepayment under Section 2.09 or the occurrence of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.16, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i)

26



--------------------------------------------------------------------------------



 



the amount of interest which would have accrued on the principal amount of such
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
          SECTION 2.14. Taxes. (a) Any and all payments by or on account of any
obligation of any Credit Party hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if
such Credit Party shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Credit Party
shall make such deductions and (iii) such Credit Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
          (b) In addition, each Credit Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Each Credit Party severally (and not jointly) agrees to indemnify
the Administrative Agent and each Lender within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes that such
Credit Party failed to deduct or withhold and that were paid by the
Administrative Agent or such Lender on or with respect to any payment by or on
account of any obligation of such Credit Party hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable out-of-pocket
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability (with reasonable detail) delivered to any Credit Party by a
Lender or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
          (d) As soon as reasonably practicable after any payment of Indemnified
Taxes or Other Taxes by any Credit Party to a Governmental Authority, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Each Lender shall, to the extent it may lawfully do so, deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower (if any),
or will comply with such other requirements, if any, as is currently applicable,
as will permit payments under this Agreement to be made without withholding or
at a reduced rate.
          (f) If a Lender or the Administrative Agent shall determine, in its
sole discretion, that it is entitled to claim a refund from a Governmental
Authority in respect of Indemnified Taxes or

27



--------------------------------------------------------------------------------



 



Other Taxes paid by any Credit Party pursuant to this Section 2.14, such Lender
or the Administrative Agent, as applicable, shall promptly notify such Credit
Party of the availability of such refund claim and, if the Lender or the
Administrative Agent, as applicable, determines in its sole discretion that
making a claim for refund will not have an adverse effect on its Taxes or
business operations, shall, within 60 days after receipt of a request by such
Credit Party and at the Company’s expense, make a claim to such Governmental
Authority for such refund. If the Administrative Agent or a Lender determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by any Credit Party or with respect to
which such Credit Party has paid additional amounts pursuant to this
Section 2.14, it shall pay over such refund to such Credit Party (but only to
the extent of indemnity payments made, or additional amounts paid, by such
Credit Party under this Section 2.14 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender incurred in obtaining such refund and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Credit Party, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to such Credit Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to such Credit Party or any other Person.
          (g) Any Lender that is not a Lender as of the Effective Date shall not
be entitled to any greater payment under this Section 2.14 than such Lender’s
assignor could have been entitled to absent such assignment except to the extent
that the entitlement to a greater payment resulted from a Change in Law.
          SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Each Credit Party shall make each payment required to be made by
it hereunder (whether of principal, interest, fees or of amounts payable under
Section 2.06 or 2.14 or otherwise) prior to 2:00 p.m., London time, on the date
when due, in immediately available funds, without set-off or counterclaim in
Dollars. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices at Wholesale
Loans Servicing, Bank House, Wine Street, Bristol, BS1 2AN United Kingdom,
except that payments pursuant to Sections 2.06, 2.14 and 10.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or any fees payable pursuant to Section 2.10
resulting in such Lender receiving payment of a greater proportion of the

28



--------------------------------------------------------------------------------



 



aggregate amount of such obligations then due and owed to such Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in such obligations of the respective Credit Party owed to such
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Credit Party pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Commitment or Loans to
any assignee or participant, other than to any Credit Party or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the relevant Credit Party prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that such Credit
Party will not make such payment, the Administrative Agent may assume that such
Credit Party has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the relevant Credit Party has not in fact made such payment, then
each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.15(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Section until all such
unsatisfied obligations are fully paid.
          SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.06, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.06 or
Section 2.14, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking of its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.06 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) If any Lender shall become a Defaulting Lender or requests
compensation under Section 2.06, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.06 or Section 2.14, then, in each case, the
Borrower, at its sole expense and effort, shall have the right, if no Default or
Event of Default then exists, to replace such Lender (the “Replaced Lender”),
with one or more Person or Persons

29



--------------------------------------------------------------------------------



 



(collectively, the “Replacement Lender”) reasonably acceptable to the
Administrative Agent at which time the Replaced Lender shall assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to the Replacement Lender; provided that (i) at the time of any
replacement pursuant to this Section 2.16, the Replacement Lender and the
Replaced Lender shall enter into one or more Assignment and Assumptions pursuant
to Section 10.04(b) (and with all fees payable pursuant to said Section 10.04(b)
to be paid by the Replacement Lender) pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of the Replaced
Lender and, in connection therewith, shall pay to the Replaced Lender in respect
thereof an amount equal to the sum of (A) an amount equal to the principal
amount of, and all accrued but unpaid interest on, all outstanding Loans of the
Replaced Lender and (B) an amount equal to all accrued, but theretofore unpaid,
fees owing to the Replaced Lender pursuant to Section 2.10; (ii) all obligations
of the Borrower under this Agreement owing to the Replaced Lender (other than
those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid), including
all amounts owing to the Replaced Lender under Section 2.13 as a result of the
assignment of its Loans under clause (i) above, shall be paid in full to such
Replaced Lender concurrently with such replacement; (iii) the Borrower shall
have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld or delayed; (iv) such assignment will
result in a reduction in such compensation or payments; and (v) no Lender shall
be required to become a Replaced Lender if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Upon the execution of the
respective Assignment and Assumption, the payment of amounts referred to in
clauses (i) and (ii) above and the return, and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate
promissory note or notes executed by the Borrower, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions applicable
to the Replaced Lender under this Agreement, which shall survive as to such
Replaced Lender. For the avoidance of doubt, no Replaced Lender shall be
required to execute, sign or deliver any document or assignment in order to be
replaced in accordance with this Section 2.16.
ARTICLE III
Representations and Warranties
          Each of the Company and the Borrower on behalf of itself and the
Subsidiaries represents and warrants to the Lenders that:
          SECTION 3.01. Corporate Status. Each of the Company and each of its
Significant Subsidiaries (i) is a duly organized and validly existing
corporation or business trust or other entity in good standing under the laws of
the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage,
and (ii) has been duly qualified and is authorized to do business and is in good
standing in all jurisdictions where it is required to be so qualified, except,
in the case of this clause (ii), where the failure to be so qualified,
authorized or in good standing, either individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect.
          SECTION 3.02. Corporate Power and Authority. Each Credit Party has the
corporate power and authority to execute, deliver and carry out the terms and
provisions of this Agreement and has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement. Each Credit
Party has duly executed and delivered this Agreement and this Agreement
constitutes the legal, valid and binding obligation of such Credit Party
enforceable against

30



--------------------------------------------------------------------------------



 



such Credit Party in accordance with its terms, except to the extent that
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity regardless of whether enforcement is sought in a proceeding
in equity or at law.
          SECTION 3.03. No Contravention of Agreements or Organizational
Documents. Neither the execution, delivery and performance by any Credit Party
of this Agreement nor compliance with the terms and provisions hereof, nor the
consummation of the transactions contemplated herein, (i) will contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of the Company or any of its
Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust,
loan agreement, credit agreement or any other material instrument to which the
Company or any of its Subsidiaries is a party or by which it or any of its
property or assets are bound or to which it may be subject or (iii) will violate
any provision of the certificate of incorporation, by-laws or other
organizational documents of the Company or any of its Subsidiaries.
          SECTION 3.04. Litigation and Environmental Matters. There are no
actions, suits or proceedings pending or, to the best knowledge of the Company
or any of its Significant Subsidiaries, threatened involving the Company or any
of its Subsidiaries (including with respect to this Agreement) that, either
individually or in the aggregate, have had, or would reasonably be expected to
have, a Material Adverse Effect. Except for any matters that, either
individually or in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
          SECTION 3.05. Use of Proceeds; Margin Regulations. (a) All proceeds of
the Loans shall be utilized for the general corporate (including acquisitions)
and working capital purposes of the Borrower (which, for the avoidance of doubt,
includes making payments and/or reimbursements with respect to the Five-Year
Secured Letter of Credit Facility and/or the Three-Year Unsecured Letter of
Credit Facility); (b) Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate or be inconsistent with the provisions of
Regulation T, U or X and no part of the proceeds of any Loan will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock.
          SECTION 3.06. Approvals. Any (a) order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic governmental or public body or authority,
or any subdivision thereof, which is required to authorize or is required or
(b) third party approval, permit or license required to be obtained, in each
case in connection with (i) the Transaction or (ii) the legality, validity,
binding effect or enforceability of this Agreement, has been obtained and is in
full force and effect.
          SECTION 3.07. Investment Company Act. No Credit Party is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
          SECTION 3.08. True and Complete Disclosure; Projections and
Assumptions. All factual information (taken as a whole) heretofore or
contemporaneously furnished by the Company or

31



--------------------------------------------------------------------------------



 



any of its Subsidiaries to the Administrative Agent or any Lender (including all
information contained in this Agreement) for purposes of or in connection with
this Agreement or any transaction contemplated herein is, and all other factual
information (taken as a whole with all other such information theretofore or
contemporaneously furnished) hereafter furnished by any such Persons to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated and not incomplete by
omitting to state any material fact necessary to make such information (taken as
a whole with all other such information theretofore or contemporaneously
furnished) not materially misleading at such time in light of the circumstances
under which such information was provided; provided that with respect to
projections, the Company or the Borrower represents only that the projections
contained in such materials are based on good faith estimates and assumptions
believed by the Company to be reasonable and attainable at the time made, it
being recognized by the Administrative Agent and the Lenders that such
projections as to future events are not to be viewed as facts and are subject to
significant uncertainties and contingencies many of which are beyond the
Company’s control and that actual results during the period or periods covered
by any such projections may materially differ from the projected results.
          SECTION 3.09. Financial Condition. (a) The Company has heretofore
furnished to the Lenders its consolidated balance sheet and consolidated
statements of operations and comprehensive income (loss), shareholders’ equity
and cash flows as of and for the fiscal year ended December 31, 2009 reported on
by PricewaterhouseCoopers, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.
          (b) Since December 31, 2009, nothing has occurred, either individually
or in the aggregate, which has resulted in, or would reasonably be expected to
result in, any material adverse condition or any material adverse change in or
affecting (i) the business, operations, assets, liabilities or financial
condition of the Company and its Subsidiaries, taken as a whole, or (ii) the
rights and remedies of the Lenders or the ability of the Company and the
Borrower, taken as a whole, to perform their respective obligations to the
Lenders under this Agreement.
          SECTION 3.10. Tax Returns and Payments. Except where the failure to do
so would not reasonably be expected, individually or in aggregate, to have a
Material Adverse Effect, the Company and its Subsidiaries (i) have timely filed
or caused to be timely filed with the appropriate taxing authority (taking into
account any applicable extension within which to file) all material income and
other material tax returns (including any statements, forms and reports),
domestic and foreign, required to be filed by the Company and its Subsidiaries,
and (ii) have timely paid, collected or remitted or caused to have timely paid,
collected or remitted all material taxes payable by them which have become due
and assessments which have become due, except for those contested in good faith
and adequately disclosed and for which adequate reserves have been established
in accordance with GAAP. To the best knowledge of the Company and its
Subsidiaries, there is no action, suit, proceeding, investigation, audit or
claim now pending or proposed or threatened by any authority regarding any
income taxes or any other taxes relating to the Company or any of its
Subsidiaries, which, either individually or in the aggregate, has had, or would
reasonably be expected to have, a Material Adverse Effect. As of the Effective
Date, neither the Company nor any of its Subsidiaries has entered into an
agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of the Company or any of its Subsidiaries. To the best knowledge of the
Company and its Subsidiaries, no tax Liens have been filed and no claims are
pending or proposed or threatened with respect to any taxes, fees or other
charges for any taxable period, except for Liens permitted under Section 6.03
and claims which, either individually or in the aggregate, have not had, and
would not reasonably be expected to have, a Material Adverse Effect.

32



--------------------------------------------------------------------------------



 



          SECTION 3.11. Compliance with ERISA. (a) Except as, either
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect, the Company and its Subsidiaries
and their ERISA Affiliates (i) have fulfilled their respective obligations under
the minimum funding standards of ERISA and the Code with respect to each Plan
and are in compliance with the applicable provisions of ERISA and the Code, and
(ii) have not incurred any liability to the PBGC or any Plan or Multiemployer
Plan (other than to make contributions in the ordinary course of business).
          (b) Except as, either individually or in the aggregate, has not had,
and would not reasonably be expected to have, a Material Adverse Effect,
(i) each Foreign Pension Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, (ii) all contributions required to be
made with respect to a Foreign Pension Plan have been timely made, (iii) neither
the Company nor any of its Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Foreign Pension Plan
and (iv) the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan that is required to be funded,
determined as of the end of the Company’s most recently ended fiscal year on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities.
          SECTION 3.12. Subsidiaries. (a) Set forth on Schedule 3.12 is a
complete and correct list of all of the Subsidiaries of the Company as of the
Effective Date, together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding direct ownership
interests in such Subsidiary, (iii) the percentage ownership of such Subsidiary
represented by such ownership interests and (iv) specifying if such Subsidiary
is a Significant Subsidiary. Except as disclosed on Schedule 3.12, as of the
Effective Date, each of the Company and its Subsidiaries owns, free and clear of
Liens, and has the unencumbered right to vote, all outstanding ownership
interests in each Person shown to be held by it on Schedule 3.12.
          (b) As of the Effective Date, there are no restrictions on the Company
or any of its Significant Subsidiaries which prohibit or otherwise restrict the
transfer of cash or other assets from any Subsidiary of the Company to the
Company, other than (i) prohibitions or restrictions existing under or by reason
of this Agreement, (ii) prohibitions or restrictions existing under or by reason
of Legal Requirements, (iii) prohibitions and restrictions permitted by
Section 6.12 and (iv) other prohibitions or restrictions which, either
individually or in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect.
          SECTION 3.13. Capitalization. As of the Effective Date, the authorized
capital stock of the Company consists of 571,428,571.4 shares, par value $0.175
per share. As of the Effective Date, the authorized capital stock of the
Borrower consists of 130,465,500 shares, par value $0.002 per share. As of the
Effective Date, none of the Company’s Significant Subsidiaries has outstanding
any securities convertible into or exchangeable for its capital stock or
outstanding any rights to subscribe for or to purchase, or any options for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock except for options, warrants and grants outstanding in the
aggregate amounts set forth on Schedule 3.13.
          SECTION 3.14. Indebtedness. The Company and its Significant
Subsidiaries do not have any Indebtedness for borrowed money on the Effective
Date other than the Indebtedness listed on Schedule 3.14 or set forth on the
balance sheet referred to in Section 3.09(a).

33



--------------------------------------------------------------------------------



 



          SECTION 3.15. Compliance with Statutes and Agreements. (a) The Company
and each of its Significant Subsidiaries is in compliance with all applicable
statutes, regulations, rules and orders of, and all applicable restrictions
imposed by, and has filed or otherwise provided all material reports, data,
registrations, filings, applications and other information required to be filed
with or otherwise provided to, all governmental bodies, domestic or foreign, in
respect of the conduct of its business and the ownership of its property
(including compliance with all applicable Environmental Laws), except where the
failure to comply or file or otherwise provide, either individually or in the
aggregate, has not had, and would not reasonably be expected to have, a Material
Adverse Effect. All required regulatory approvals are in full force and effect
on the date hereof, except where the failure of such approvals to be in full
force and effect, either individually or in the aggregate, has not had, and
would not reasonably be expected to have, a Material Adverse Effect.
          (b) The Company and each of its Significant Subsidiaries is in
compliance with all indentures, agreements and other instruments binding upon it
or its property, except where the failure to do so, either individually or in
the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect.
          SECTION 3.16. Insurance Licenses. There is (i) no Insurance License
that is the subject of a proceeding for suspension, revocation or limitation or
any similar proceedings, (ii) no sustainable basis for such a suspension,
revocation or limitation, and (iii) no such suspension, revocation or limitation
threatened by any Applicable Insurance Regulatory Authority, that, in each
instance under (i), (ii) and (iii) above and either individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect.
          SECTION 3.17. Insurance Business. All insurance policies issued by any
Significant Insurance Subsidiary are, to the extent required under applicable
law, on forms approved by the insurance regulatory authorities of the
jurisdiction where issued or have been filed with and not objected to by such
authorities within the period provided for objection, except for those forms
with respect to which a failure to obtain such approval or make such a filing
without it being objected to, either individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect.
          SECTION 3.18. Properties; Liens; and Insurance. (a) The Company and
its Significant Subsidiaries have good title to, or valid leasehold interests
in, all real and personal property material to the businesses of the Company and
its Significant Subsidiaries, taken as a whole. There exists no Lien (including
any Lien arising out of any attachment, judgment or execution) of any kind, on,
in or with respect to any of the property of the Company or any of its
Significant Subsidiaries, in each case except as expressly permitted by
Section 6.03.
          (b) The Company and its Significant Subsidiaries own, or are licensed
to use, all trademarks, trade names, copyrights, patents and other intellectual
property material to the businesses of the Company and its Significant
Subsidiaries, taken as a whole, and the use thereof by the Company or such
Significant Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, either individually or in the aggregate,
have not had, and would not reasonably be expected to have, a Material Adverse
Effect.
          (c) As of the Effective Date, all premiums in respect of each material
insurance policy maintained by the Company and its Significant Subsidiaries have
been paid. The Company and the Borrower believe that the insurance maintained by
or on behalf of the Company and its Significant Subsidiaries is in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies of established repute engaged in the same or
similar businesses.

34



--------------------------------------------------------------------------------



 



          SECTION 3.19. Solvency. On the Effective Date and upon the occurrence
of each Credit Event, both before and after giving effect thereto, (i) each
Credit Party, taken individually, (ii) the Company and its Subsidiaries, taken
as a whole, and (iii) each Credit Party and its respective subsidiaries, taken
as a whole, are, in each case, Solvent.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans shall not become effective until the date (the “Effective Date”) on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.02):
          (a) On or prior to the Effective Date, (i) each of the Borrower, the
Company, the Administrative Agent and each of the Lenders shall have signed a
copy hereof (whether the same or different copies) and shall have delivered the
same to the Administrative Agent in accordance with Section 10.01(a) or, in the
case of the Lenders, shall have given to the Administrative Agent written or
written facsimile transmission notice (actually received) in accordance with
Section 10.01(a) that the same has been signed and mailed to the Administrative
Agent; and (ii) there shall have been delivered to the Administrative Agent for
the account of each Lender that has requested the same pursuant to
Section 2.08(e) the appropriate promissory note or promissory notes, executed by
the Borrower, in each case, in the amount, maturity and as otherwise provided
herein.
          (b) On the Effective Date, the Administrative Agent shall have
received (i) an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date, from Skadden, Arps, Slate, Meagher & Flom
LLP, special New York counsel to the Credit Parties, which opinion shall cover
the matters contained in Exhibit E-1 hereto and (ii) an opinion, in form and
substance reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date, from
Appleby, special Bermuda counsel to the Credit Parties, which opinion shall
cover the matters covered in Exhibit E-2 hereto and without duplication.
          (c) (i) On the Effective Date, the Administrative Agent shall have
received, from each Credit Party, a certificate, dated the Effective Date,
signed by an Authorized Officer of such Credit Party, and attested to by the
Secretary or any Assistant Secretary of such Credit Party, in the form of
Exhibit F hereto with appropriate insertions and deletions, together with
(x) copies of its certificate of incorporation, by-laws or other organizational
documents and (y) the resolutions of the board of directors of such Credit Party
relating to this Agreement which shall be satisfactory to the Administrative
Agent; (ii) On or prior to the Effective Date, all corporate and legal
proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to the Administrative Agent, and the Administrative Agent
shall have received all information and copies of all certificates, documents
and papers, including certificates of existence or good standing certificates,
as applicable, and any other records of corporate proceedings and governmental
approvals, if any, which the Administrative Agent reasonably may have requested
in connection therewith, such documents and papers where appropriate to be
certified by proper corporate or governmental authorities.
          (d) Since December 31, 2009, nothing shall have occurred or become
known to the Administrative Agent or the Required Lenders which, either
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect.

35



--------------------------------------------------------------------------------



 



          (e) On the Effective Date, no actions, suits or proceedings by any
entity (private or governmental) shall be pending against the Company or any of
its Significant Subsidiaries (i) with respect to this Agreement or the
Transaction or (ii) which, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect.
          (f) On the Effective Date, all governmental and third party approvals,
permits and licenses required to be obtained in connection with the Transaction
on or prior to the Effective Date shall have been obtained and remain in full
force and effect.
          (g) On the Effective Date, the Company and its Significant
Subsidiaries shall have no outstanding preferred stock or Hybrid Capital or
Indebtedness for borrowed money except preferred stock or Hybrid Capital or
Indebtedness set forth on Schedule 3.14 or set forth on the balance sheet
referred to in Section 3.09(a).
          (h) On the Effective Date, there shall exist no Default or Event of
Default, and all representations and warranties made by each Credit Party
contained herein shall be true and correct in all material respects (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).
          (i) On the Effective Date, each Significant Insurance Subsidiary
(other than Talbot Insurance (Bermuda), Ltd., an unrated Subsidiary that
exclusively writes related party business within the group comprising the
Company and its Subsidiaries) shall have an A.M. Best financial strength rating
of at least “A-”.
          (j) On the Effective Date, the Company shall have paid the
Administrative Agent and the Lenders all fees, reasonable out-of-pocket expenses
(including legal fees and expenses of the Administrative Agent) and other
compensation, in each case, to the extent invoiced and due and payable on or
prior to the Effective Date.
          (k) On the Effective Date, the Administrative Agent shall have
received a letter from the Service of Process Agent, presently located at 111
Eighth Avenue, New York, New York, 10011, indicating its consent to its
appointment by the Company and the Borrower as their agent to receive service of
process as specified in this Agreement is in full force and effect and applies
to this Agreement in all respects.
          The Administrative Agent shall notify the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
each Loan is subject, at the time of, and after giving effect to, each such
Credit Event, to the satisfaction of the following conditions:
          (a) The Effective Date shall have occurred;
          (b) (i) There shall exist no Default or Event of Default and (ii) all
representations and warranties (excluding those set forth in Section 3.09(b))
contained herein shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on the
date of such Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date);

36



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall have received (i) a Borrowing
Request meeting the requirements of Section 2.03 with respect to each incurrence
of Loans.
          Each occurrence of a Credit Event shall be deemed to constitute a
representation and warranty by the Company and the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section 4.02.
ARTICLE V
Affirmative Covenants
          Until the Total Commitment (and the Commitment of each Lender) has
expired or been terminated and the principal of and interest on each Loan, and
all fees payable hereunder shall have been paid in full, each Credit Party
covenants and agrees with the Lenders that:
          SECTION 5.01. Information Covenants. The Company will furnish to the
Administrative Agent (for distribution to the Lenders):
          (a) Annual Financial Statements. As soon as available and in any event
within 90 days after the close of each fiscal year of the Company, the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
fiscal year, setting forth in comparative form the consolidated figures for the
previous fiscal year, all in reasonable detail and accompanied by a report
thereon of PricewaterhouseCoopers or another independent registered public
accounting firm of recognized national standing selected by the Company (without
a “going concern” or like qualification and without any qualification or
exception as to the scope of such audit), which report shall state that such
consolidated financial statements present fairly in all material respects the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and their consolidated results of operations and cash flows for
the periods indicated in conformity with GAAP and that the audit by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards. The Company shall
be deemed to have delivered the same to the Administrative Agent if the Company
files the same with the SEC via EDGAR and notifies the Administrative Agent of
such filing.
          (b) Quarterly Financial Statements. As soon as available and in any
event within 60 days after the close of each of the first three quarterly
accounting periods in each fiscal year of the Company, consolidated balance
sheets of the Company and its Subsidiaries as at the end of such period and the
related consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such period and (in the case
of the second and third quarterly periods) for the period from the beginning of
the current fiscal year to the end of such quarterly period, setting forth in
each case in comparative form the consolidated figures for the corresponding
periods of the previous fiscal year, all in reasonable detail and certified by
the chief financial officer of the Company as presenting fairly in all material
respects, in accordance with GAAP, the information contained therein, subject to
changes resulting from normal year-end audit adjustments and the absence of full
footnote disclosure. The Company shall be deemed to have delivered the same to
the Administrative Agent if the Company files the same with the SEC via EDGAR
and notifies the Administrative Agent of such filing.
          (c) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 5.01(a) and 5.01(b), a certificate
of a Financial Officer of the Company (i) certifying that no Default or Event of
Default has occurred or, if any Default or Event of Default has occurred,
specifying the nature and extent thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with the

37



--------------------------------------------------------------------------------



 



provisions of Sections 6.10 and 6.11, as at the end of such fiscal year or
quarter, as the case may be, (iii) certifying that the Regulated Insurance
Companies have maintained adequate reserves and (iv) stating whether any change
in GAAP or in the application thereof has occurred since December 31, 2009 and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate.
          (d) Accounting Firm Certificate. At the time of the delivery of the
financial statements provided for in Section 5.01(a) above, a certificate of the
accounting firm that reported on such financial statements stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default (which certificate may be limited to the extent
required by general accounting rules or guidelines or the guidelines of the
applicable accounting firm, to the extent generally applicable).
          (e) Notice of Default or Litigation. (x) Promptly after an Authorized
Officer becomes aware of the occurrence of any Default and/or any event or
condition constituting, or which would reasonably be expected to have, a
Material Adverse Effect, a certificate of an Authorized Officer of any Credit
Party setting forth the details thereof and the actions which the Credit Parties
are taking or propose to take with respect thereto and (y) promptly after any
Credit Party knows of the commencement thereof, notice of any litigation,
dispute or proceeding involving a claim against the Company and/or any
Subsidiary which claim has had, or would reasonably be expected to have, a
Material Adverse Effect.
          (f) Other Statements and Reports. Promptly upon the mailing thereof to
the security holders of the Company generally, copies of all financial
statements, reports, proxy statements and other documents so mailed, in each
case setting forth any information that is material to the Company and its
Subsidiaries, taken as whole, as reasonably determined by the board of directors
of the Company, a duly authorized committee thereof or an Authorized Officer of
the Company; provided that the Company will not be required to provide any
information relating to any business transaction that has not otherwise been
publicly disclosed to the extent that the Company determines that disclosure of
such information to the Lenders would either violate the terms of any
confidentiality agreement, arrangement or understanding with a third party or
otherwise jeopardize the success of such business transaction.
          (g) SEC Filings. Promptly upon the filing thereof, copies of (or, to
the extent same is publicly available via the SEC’s “EDGAR” filing system,
written or electronic notification of the filing of) all publicly available
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and annual or quarterly reports which
the Company shall have filed with the SEC or any national securities exchange.
          (h) Insurance Reports and Filings.
     (i) Promptly after the filing thereof, a copy of each annual Statutory
Statement filed by each Significant Insurance Subsidiary to the extent required
by the Applicable Insurance Regulatory Authority.
     (ii) Promptly following the delivery or receipt, as the case may be, by any
Significant Insurance Subsidiary or any of their respective Subsidiaries, copies
of (a) each registration, filing or submission made by or on behalf of any
Regulated Insurance Company with any Applicable Insurance Regulatory Authority,
except for policy form or rate filings, (b) each examination and/or audit report
submitted to any Regulated Insurance Company by any Applicable Insurance
Regulatory Authority, (c) all information which the Lenders may from time to
time request with respect to the nature or status of any deficiencies or
violations reflected in any examination report or other

38



--------------------------------------------------------------------------------



 



similar report, and (d) each report, order, direction, instruction, approval,
authorization, license or other notice which the Company, the Borrower or any
Regulated Insurance Company may at any time receive from any Applicable
Insurance Regulatory Authority, in each of (a) through (d), that is material to
the Company and its Subsidiaries, taken as a whole, as reasonably determined by
the board of directors of the Company, a duly authorized committee thereof or an
Authorized Officer of the Company.
     (iii) Promptly after filed with the Applicable Insurance Regulatory
Authority after the end of each fiscal year of the Company, a report by an
independent qualified actuary reviewing the adequacy of loss and loss adjustment
expense reserves as at the end of the last fiscal year of the Company and its
Subsidiaries on a consolidated basis, determined in accordance with SAP;
provided that the delivery of each such report shall be subject to the consent
of the applicable independent actuarial consulting firm, which the Company shall
use commercially reasonable efforts to obtain.
     (iv) Promptly following notification thereof from a Governmental Authority,
notification of the suspension, limitation, termination or non-renewal of, or
the taking of any other materially adverse action in respect of, any material
Insurance License.
          (i) Ratings Information. (i) Promptly after A.M. Best Company, Inc.
shall have announced a downgrade in the financial strength rating of Validus Re,
written notice of such rating change. (ii) Promptly after Moody’s or S&P shall
have announced a change in the Index Rating established or deemed to have been
established, written notice of such rating change.
          (j) Other Information. With reasonable promptness, such other
information or existing documents (financial or otherwise) as the Administrative
Agent or any Lender may reasonably request from time to time (including, without
limitation, information specifying Insurance Licenses and other information
related thereto).
          (k) Delivery of Information. Each Credit Party and each Lender hereby
acknowledges and agrees that notwithstanding anything to the contrary contained
in Section 10.12 of this Agreement, the Administrative Agent and/or the Company
may make available to the Lenders materials and/or information provided by or on
behalf of any Credit Party under this Agreement by posting such materials and/or
information on IntraLinks or another similar electronic system reasonably
acceptable to the Administrative Agent and the Company.
          SECTION 5.02. Books, Records and Inspections. The Company will
(i) keep, and will cause each of its Subsidiaries to keep, proper books of
record and account in which full, true and correct entries in conformity with
GAAP or SAP, as applicable, shall be made of all dealings and transactions in
relation to its business and activities; and (ii) subject to binding contractual
confidentiality obligations of the Company or its Subsidiaries to third parties
and to Section 10.12, permit, and will cause each of its Subsidiaries to permit,
representatives of the Administrative Agent or, during the continuation of an
Event of Default, any Lender (at the Administrative Agent’s or such Lender’s
expense prior to the occurrence of an Event of Default and at the Company’s
expense (to the extent invoiced and reasonable) after an Event of Default has
occurred and is continuing) to visit and inspect any of their respective
properties, to examine their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, in each case at such reasonable
times (which shall be, unless an Event of Default has occurred and is
continuing, during business hours, upon reasonable prior notice to the
Administrative Agent, which notice shall be promptly conveyed to the Company)
and as often as may reasonably be desired; provided that, unless a Default or
Event of Default has occurred and is continuing, such visits and inspections
shall not occur more than

39



--------------------------------------------------------------------------------



 



once in any calendar year. The Company agrees to cooperate and assist in such
visits and inspections. With respect to any such discussions with the Company’s
or the Borrower’s independent public accountants, the Company and the Borrower,
respectively, shall be granted the opportunity to participate therein.
          SECTION 5.03. Insurance. The Company will maintain, and will cause
each of its Subsidiaries to maintain (either in the name of the Company or in
the Subsidiary’s own name) with financially sound and reputable insurance
companies, insurance on their property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar businesses.
          SECTION 5.04. Payment of Taxes and other Obligations. The Company will
pay and discharge, and will cause each of its Subsidiaries to pay and discharge,
(i) all material income taxes and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it and (ii) all other material lawful claims,
in each case, on a timely basis prior to the date on which penalties attach
thereto; provided that neither the Company nor any Subsidiary of the Company
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.
          SECTION 5.05. Maintenance of Existence; Conduct of Business. The
Company shall maintain, and shall cause each of its Significant Subsidiaries to
maintain, its existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, provided that the Company shall not be required to
maintain the existence of any of its Significant Subsidiaries or any such
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names (a) if the Company shall determine in good faith that
the preservation thereof is no longer desirable in the conduct of the business
of the Company and its Significant Subsidiaries, taken as a whole or (b) in
connection with a Disposition permitted by Section 6.02. The Company will
qualify and remain qualified, and cause each of its Significant Subsidiaries to
qualify and remain qualified, as a foreign corporation in each jurisdiction
where the Company or such Significant Subsidiary, as the case may be, is
required to be qualified, except in those jurisdictions in which the failure to
receive or retain such qualifications, either individually or in the aggregate,
has not had, and would not reasonably be expected to have, a Material Adverse
Effect.
          SECTION 5.06. Compliance with Statutes, etc. The Company will, and
will cause each Significant Subsidiary to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls) other than those the non-compliance with which, either individually or
in the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect.
          SECTION 5.07. ERISA. Promptly after the occurrence of any of the
events or conditions specified below with respect to any Plan or Multiemployer
Plan or Foreign Pension Plan, the Company will furnish to each Lender a
certificate of an Authorized Officer of the Company setting forth details
respecting such event or condition and the action if any, that the Company, the
applicable Subsidiary or the applicable ERISA Affiliate proposes to take with
respect thereto (and a copy of any report or notice required to be filed with or
given to the PBGC or an applicable foreign governmental agency by the Company,
such Subsidiary or such ERISA Affiliate with respect to such event or
condition):

40



--------------------------------------------------------------------------------



 



     (i) any reportable event, as defined in subsections (c)(1), (2), (5) and
(6), and subsection (d)(2) of Section 4043 of ERISA and the regulations issued
thereunder, with respect to a Plan;
     (ii) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan under a distress termination or the distress termination of
any Plan;
     (iii) the institution by the PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company, any of its Subsidiaries or any of its ERISA
Affiliates of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan which would reasonably be
expected to result in a liability to the Company or any of its Subsidiaries in
excess of $15,000,000;
     (iv) the receipt by the Company, any of its Subsidiaries or any of its
ERISA Affiliates of notice from a Multiemployer Plan that the Company, any of
its Subsidiaries or any of its ERISA Affiliates has incurred withdrawal
liability under Section 4201 of ERISA in excess of $15,000,000 or that such
Multiemployer Plan is in reorganization or insolvency pursuant to Section 4241
or 4245 of ERISA or that it intends to terminate or has terminated under
Section 4041A of ERISA whereby a deficiency or additional assessment is levied
or threatened to be levied in excess of $15,000,000 against the Company, any of
its Subsidiaries or any of its ERISA Affiliates;
     (v) the institution of a proceeding by a fiduciary of any Plan or
Multiemployer Plan against the Company, any of its Subsidiaries or any of its
ERISA Affiliates to enforce Section 515 or 4219(c)(5) of ERISA asserting
liability in excess of $15,000,000, which proceeding is not dismissed within
30 days; and
     (vi) that any contribution in excess of $15,000,000 required to be made
with respect to a Foreign Pension Plan has not been timely made, or that the
Company or any Subsidiary of the Company may incur any liability in excess of
$15,000,000 pursuant to any Foreign Pension Plan (other than to make
contributions in the ordinary course of business).
          SECTION 5.08. Maintenance of Property. The Company shall, and will
cause each of its Significant Subsidiaries to, maintain all of their properties
and assets in good condition, repair and working order, ordinary wear and tear
excepted, except where failure to maintain the same, either individually or in
the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect.
          SECTION 5.09. Maintenance of Licenses and Permits. The Company will,
and will cause each of its Significant Subsidiaries to, maintain all permits,
licenses and consents as may be required for the conduct of its business by any
state, federal or local government agency or instrumentality, except where
failure to maintain the same, either individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect.
          SECTION 5.10. Further Assurances. Each Credit Party shall promptly and
duly execute and deliver to the Administrative Agent such documents and
assurances and take such further action as the Administrative Agent may from
time to time reasonably request in order to carry out more effectively the
intent and purpose of this Agreement and to establish, protect and perfect the
rights and

41



--------------------------------------------------------------------------------



 



remedies created or intended to be created in favor of the Administrative Agent
or the Lenders pursuant to this Agreement.
ARTICLE VI
Negative Covenants
          Until the Total Commitment (and the Commitment of each Lender) has
expired or terminated and the principal of and interest on each Loan and all
fees payable hereunder have been paid in full, each Credit Party covenants and
agrees with the Lenders that:
          SECTION 6.01. Changes in Business or Organizational Documents. The
Company will not, and will not permit any of its Subsidiaries to, engage
(directly or indirectly) in any business other than (a) businesses in which they
are engaged (or proposed to be engaged) as of the Effective Date and reasonable
extensions thereof, (b) other specialty insurance and structured risk insurance
and reinsurance product lines, and (c) any other businesses that are
complementary or reasonably related thereto and the conduct of business
incidental thereto.
          SECTION 6.02. Consolidations, Mergers and Sales of Assets. The Company
will not, and will not permit any of its Subsidiaries to, consolidate or merge
with or into any other Person, or permit any other Person to merge into or
consolidate with it; provided that, in each case subject to compliance with
Section 6.16, (i) the Company may merge with another Person, if (x) the Company
is the entity surviving such merger and (y) immediately after giving effect to
such merger, no Default or Event of Default shall have occurred and be
continuing, (ii) any Subsidiary may merge, consolidate or amalgamate with or
into another Person, if (x) such Subsidiary survives (or, in the case of an
amalgamation, continues immediately following) such merger, consolidation or
amalgamation and (y) immediately after giving effect to such merger,
consolidation or amalgamation, no Default or Event of Default shall have
occurred and be continuing, (iii) Wholly-Owned Subsidiaries of the Company may
merge with one another provided that if one of the Subsidiaries is the Borrower,
then the Borrower must be the surviving entity of such merger and (iv) a
Subsidiary of the Company (other than the Borrower) may merge or consolidate
with any other Person if immediately after giving effect to such merger no
Default or Event of Default shall have occurred and be continuing. In addition,
the Company will not, nor will it permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon or otherwise transfer or dispose of, voluntarily
or involuntarily, any of its properties or assets, tangible or intangible (each,
a “Disposition”), except (a) (1) such dispositions by the Company or any of its
Subsidiaries of any of their respective properties or assets to the Company or
any Wholly-Owned Subsidiary of the Company and (2) such dispositions by IPC or
any of its Subsidiaries of any of their respective properties or assets to IPC
or any of its other Subsidiaries, (b) subject to Section 5.05, the dissolution
or winding up of any Subsidiary other than the Borrower, (c) Dispositions of
used, worn out, obsolete or surplus property of the Company or any Subsidiary in
the ordinary course of business and the assignment, cancellation, abandonment or
other disposition of intellectual property that is, in the reasonable judgment
of the Company, no longer economically practicable to maintain or useful in the
conduct of the business of the Company and the Subsidiaries, taken as a whole;
(d) licenses (as licensor) of intellectual property so long as such licenses do
not materially interfere with the business of the Company or any of its
Subsidiaries; (e) Dispositions of cash, cash equivalents and investment
securities (including pursuant to any securities lending arrangements permitted
by clause (u) of Section 6.03 and including in connection with the posting of
collateral (or the realization thereof) under the Five-Year Secured Letter of
Credit Facility, the Three-Year Unsecured Letter of Credit Facility, the Lloyd’s
LC Facility or the IPC Facilities), (f) releases, surrenders or waivers of
contracts, torts or other claims of any kind as a result of the settlement of
any litigation or threatened litigation; (g) the granting or existence of Liens
permitted under this Agreement; (h) leases or subleases of real property so long
as such leases or subleases do not materially interfere with

42



--------------------------------------------------------------------------------



 



the business of the Company and its Subsidiaries, taken as a whole;
(i) Dividends permitted under Section 6.08, (j) ceding of insurance or
reinsurance in the ordinary course of business, (k) other Dispositions of assets
with a fair market value (as reasonably determined by the board of directors or
senior management of the Company) which in the aggregate do not exceed 10% of
the lesser of the book or fair market value of the property and assets of the
Company determined on a consolidated basis as of the last day of the previous
fiscal year of the Company; provided that immediately after giving effect
(including pro forma effect) to any Disposition made pursuant to this clause
(k), no Event of Default shall have occurred and be continuing and
(l) Dispositions of investments made pursuant to Section 6.16(g).
          SECTION 6.03. Liens. Neither the Company nor any of its Subsidiaries
will permit, create, assume, incur or suffer to exist any Lien on any asset
tangible or intangible now owned or hereafter acquired by it, except:
          (a) Liens existing on the Effective Date and listed on Schedule 6.03
hereto;
          (b) Liens securing repurchase agreements constituting a borrowing of
funds by the Company or any Subsidiary in the ordinary course of business for
liquidity purposes and in no event for a period exceeding 90 days in each case;
          (c) Liens arising pursuant to purchase money mortgages, capital leases
or security interests securing Indebtedness representing the purchase price (or
financing of the purchase price within 90 days after the respective purchase) of
assets acquired by the Company or any of its Subsidiaries;
          (d) Liens on any asset of any Person existing at the time such Person
is merged or consolidated with or into, or otherwise acquired by, the Company or
any of its Subsidiaries or at the time of acquisition of such asset by the
Company or any of its Subsidiaries and not created in contemplation of such
event;
          (e) Liens securing obligations owed by the Company to any of its
Subsidiaries or owed by any Subsidiary of the Company to the Company or any
other Subsidiary of the Company, in each case solely to the extent that such
Liens are required by an Applicable Insurance Regulatory Authority for such
Person to maintain such obligations;
          (f) Liens securing insurance or reinsurance obligations of
Subsidiaries of the Company owed by any Subsidiary to the Company or any other
Subsidiary of the Company, in each case solely to the extent that such Liens are
required or requested by rating agencies, regulatory agencies, clients or
brokers for such Person to maintain such insurance and reinsurance obligations;
          (g) Liens on investments and cash balances of any Regulated Insurance
Company securing obligations of such Regulated Insurance Company in respect of
trust or similar arrangements formed, letters of credit issued or funds withheld
balances established, in each case, in the ordinary course of business for the
benefit of policyholders or cedents to secure insurance or reinsurance
recoverables owed to them by such Regulated Insurance Company;
          (h) inchoate Liens for taxes, assessments or governmental charges or
levies not yet due or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;
          (i) Liens in respect of property or assets of the Company or any of
its Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other

43



--------------------------------------------------------------------------------



 



similar Liens arising in the ordinary course of business, and (x) which do not
in the aggregate materially detract from the value of the Company’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Company or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;
          (j) Licenses, sublicenses, leases, or subleases granted to other
Persons not materially interfering with the conduct of the business of the
Company or any of its Subsidiaries;
          (k) easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness and not materially interfering with the conduct of the
business of the Company or any of its Subsidiaries;
          (l) Liens arising out of the existence of judgments or awards not
constituting an Event of Default under Section 7.07;
          (m) Liens (other than Liens imposed under ERISA) incurred in the
ordinary course of business in connection with workers compensation claims,
unemployment insurance and social security benefits and Liens securing the
performance of bids, reinsurance obligations, tenders, leases and contracts in
the ordinary course of business, statutory obligations, surety bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business and consistent with past practice (exclusive of
obligations in respect of payment for borrowed money);
          (n) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposit in one or more
accounts maintained by the Company or any of its Subsidiaries, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained;
          (o) Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
clauses of this Section 6.03, provided that such Indebtedness is not increased
and is not secured by any additional assets;
          (p) Liens created pursuant to the Five-Year Secured Letter of Credit
Facility (including the security documents thereunder) and the Three-Year
Unsecured Letter of Credit Facility;
          (q) Liens in respect of property or assets of any Subsidiary of the
Company securing Indebtedness of the type described in clause (e) of the
definition of “Permitted Subsidiary Indebtedness” or securing the Lloyd’s LC
Facility;
          (r) Liens in respect of property or assets of any Subsidiary of the
Company securing Indebtedness of the type described in clause (h) of the
definition of “Permitted Subsidiary Indebtedness”; provided that (i) the
aggregate amount of such Liens (measured, as to each such Lien permitted under
this clause (r), as the greater of the amount secured by such Lien and the fair
market value at such time of the assets subject to such Lien) shall not, when
added to the aggregate amount of all Liens (measured as set forth in this clause
(r) above) incurred pursuant to Section 6.03(w) and the aggregate amount of
outstanding unsecured Indebtedness of Subsidiaries incurred pursuant to clause
(h) of the definition of “Permitted Subsidiary Indebtedness”, exceed at any time
5% of Consolidated Net Worth at the time of incurrence of any new Liens under
this clause (r) and (ii) immediately after giving effect to the incurrence of
any Lien pursuant to this Section 6.03(r), no Event of Default shall have
occurred and be continuing;

44



--------------------------------------------------------------------------------



 



          (s) Liens on assets received by or of the Company or its Subsidiaries
and held in trust in respect of, or deposited or segregated to secure,
liabilities assumed in the course of the reinsurance business or under any
Insurance Contracts, Reinsurance Agreements, Fronting Arrangements or other
indemnity arrangements entered in the ordinary course of business;
          (t) Liens not securing indebtedness for borrowed money on cash and
securities arising in the ordinary course of business in connection with the
structured risk insurance and reinsurance product lines of the Company and its
Subsidiaries;
          (u) Liens arising in connection with securities lending arrangements
entered into by the Company or any of its Subsidiaries with financial
institutions in the ordinary course of business so long as any securities
subject to any such securities lending arrangement do not constitute Collateral;
and
          (v) Liens on insurance policies and the proceeds thereof securing
Indebtedness permitted by clause (h) of the definition of “Permitted Subsidiary
Indebtedness”; and
          (w) without duplication of the Liens described in clauses (a) through
(v) above, additional Liens securing obligations of the Company; provided that
(i) the aggregate amount of such Liens (measured, as to each such Lien permitted
under this clause (w), as the greater of the amount secured by such Lien and the
fair market value at such time of the assets subject to such Lien) shall not,
when added to the aggregate amount of all Liens (measured as set forth in this
clause (v) above) incurred pursuant to Section 6.03(r) and the aggregate amount
of outstanding unsecured Indebtedness of Subsidiaries incurred pursuant to
clause (i) of the definition of “Permitted Subsidiary Indebtedness”, exceed at
any time 5% of Consolidated Net Worth at the time of incurrence of any new Liens
under this clause (w) and (ii) immediately after giving effect to the incurrence
of any Lien pursuant to this Section 6.03(w), no Event of Default shall have
occurred and be continuing.
          SECTION 6.04. Indebtedness. (a) The Company will not create, incur,
assume or permit to exist any Indebtedness, or become or remain liable
(contingent or otherwise) to do any of the foregoing, except for the
Indebtedness under this Agreement or the Five-Year Secured Letter of Credit
Facility or the Three-Year Unsecured Letter of Credit Facility or the Lloyd’s LC
Facility and other Indebtedness which is either pari passu with, or subordinated
in right of payment to, such Indebtedness (it being understood that unsecured
Indebtedness is not subordinate to secured Indebtedness solely because it is
unsecured, and Indebtedness that is not guaranteed by a particular Person is not
deemed to be subordinate to Indebtedness that is so guaranteed solely because it
is not so guaranteed).
          (b) The Company will not permit any of its Subsidiaries to create,
incur, assume or permit to exist any Indebtedness, or become or remain liable
(contingent or otherwise) to do any of the foregoing, except for Permitted
Subsidiary Indebtedness and the Lloyd’s LC Facility.
          SECTION 6.05. Sale and Lease-Back Transactions. The Company will not,
and will not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Company or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 90 days after the Company or such Subsidiary acquires or completes the
construction of such fixed or capital asset, provided that, if such sale and
leaseback results in a Capital Lease Obligation, such Capital Lease Obligation
is permitted by Section 6.04 and any Lien made the subject of such Capital Lease
Obligation is permitted by

45



--------------------------------------------------------------------------------



 



Section 6.03; provided, that this Section 6.05 shall not prohibit Capital
Markets Products entered into in the ordinary course of business and not for
speculative purposes.
          SECTION 6.06. Issuance of Stock. The Company will not permit any of
its Subsidiaries to directly or indirectly issue, sell, assign, pledge, or
otherwise encumber or dispose of any shares of their preferred or preference
equity securities or options to acquire preferred or preference equity
securities. For the avoidance of doubt, this Section 6.06 does not relate to the
issuance or sale of ordinary or common equity or options relating thereto.
          SECTION 6.07. Dissolution. The Company and the Borrower shall not
suffer or permit dissolution or liquidation either in whole or in part, except
through corporate reorganization to the extent permitted by Section 6.02.
          SECTION 6.08. Restricted Payments. The Company will not declare or pay
any dividends, purchase, redeem, retire, defease or otherwise acquire for value
any of its Equity Interests now or hereafter outstanding, return any capital to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such, or permit any of its Subsidiaries to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Interests in the Company or to
sell any Equity Interests therein (each of the foregoing a “Dividend” and,
collectively, “Dividends”) provided that this Section 6.08 shall not prohibit
Dividends so long as before and after giving effect (including pro forma effect)
thereto, no Default or Event of Default shall have occurred and be continuing.
Notwithstanding the foregoing, the Company may declare and pay cash dividends or
distributions in respect of (i) any trust preferred security, deferrable
interest subordinated debt security, mandatory convertible debt or other hybrid
security (including Hybrid Capital) that, at the time of issuance thereof or at
any time prior to the initial dividend or distribution thereunder, was accorded
equity treatment by S&P and/or (ii) any Preferred Security, if, at the time of
and after giving pro forma effect to such dividend or distribution, no Event of
Default under Sections 7.01, 7.04(a)(i) or 7.05 shall have occurred and be
continuing.
          SECTION 6.09. Transactions with Affiliates. Neither the Company nor
any of its Subsidiaries shall enter into or be a party to, a transaction with
any Affiliate of the Company or such Subsidiary (which Affiliate is not the
Company or a Subsidiary), except (i) transactions with Affiliates on terms no
less favorable to the Company or such Subsidiary than those that could have been
obtained in a comparable transaction on an arm’s length basis from an unrelated
Person, as reasonably determined by the board of directors of the Company or a
duly authorized committee thereof, (ii) Dividends not prohibited by
Section 6.08, (iii) fees and compensation paid to and indemnities provided on
behalf of officers and directors of the Company or any of its Subsidiaries as
reasonably determined in good faith by the board of directors, the audit
committee or senior management of the Company, (iv) the issuance of common stock
of the Company, (v) loans and advances to officers and directors made in the
ordinary course of business and in compliance with Section 6.16, and (vi) the
transactions and payments set forth on Schedule 6.09 and amendments thereto that
are not materially adverse to the Lenders, as reasonably determined by the board
of directors of the Company, a duly authorized committee thereof or an
Authorized Officer of the Company.
          SECTION 6.10. Maximum Leverage Ratio. The Company will not permit the
Leverage Ratio at any time to be greater than 0.35:1.00.
          SECTION 6.11. Minimum Consolidated Net Worth. The Company will not
permit Consolidated Net Worth at any time to be less than the Minimum
Consolidated Net Worth Amount in effect at such time.

46



--------------------------------------------------------------------------------



 



          SECTION 6.12. Limitation on Certain Restrictions on Subsidiaries. The
Company will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Company or any of its
Subsidiaries, or pay any Indebtedness owed to the Company or any of its
Subsidiaries, (b) make loans or advances to the Company or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Company or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable Legal Requirements, including any
Applicable Insurance Regulatory Authority, (ii) this Agreement, (iii) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of the Company or any of its Subsidiaries, (iv) customary
provisions restricting assignment of any licensing agreement (in which the
Company or any of its Subsidiaries is the licensee) or other contract (including
leases) entered into by the Company or any of its Subsidiaries in the ordinary
course of business, (v) restrictions on the transfer of any asset pending the
close of the sale of such asset, (vi) restrictions on the transfer of any asset
as a result of a Lien permitted by Section 6.03, (vii) agreements entered into
by a Regulated Insurance Company with an Applicable Insurance Regulatory
Authority or ratings agency in the ordinary course of business, (viii) customary
provisions in partnership agreements, limited liability company organizational
governance documents, joint venture agreements and other similar agreements
entered into in the ordinary course of business that restrict the transfer of
ownership interests in such partnership, limited liability company, joint
venture or similar Person, (ix) restrictions on cash or other deposits or net
worth imposed by customers under contracts (including Insurance Contracts,
Fronting Arrangements and Reinsurance Agreements) entered into in the ordinary
course of business, pursuant to an agreement or instrument relating to any
Permitted Subsidiary Indebtedness of the type described in clause (d) of the
definition thereof if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially less favorable to
the Lenders than the encumbrances and restrictions contained in this Agreement,
(x) any encumbrances or restrictions imposed by any amendments or refinancings
of the contracts, instruments or obligations referred to in clause (ix) above
provided that such amendments or refinancings are no more materially restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment or refinancing, (xi) restrictions placed in accordance with the
Segregated Account Companies Act 2000 of Bermuda on the transfer of any asset
held, carried or deposited in a segregated account of a Protected Cell Company,
(xii) restrictions contained in (A) the Five-Year Secured Letter of Credit
Facility and the other “Credit Documents” referred to (and defined) therein and
(B) the Three-Year Unsecured Letter of Credit Facility and the other “Credit
Documents” referred to (and defined therein), (xiii) agreements and arrangements
set forth on Schedule 6.12 and (xiv) encumbrances or restrictions existing under
the Lloyd’s LC Facility or the IPC Facilities or under any other secured
Indebtedness permitted under Sections 6.03 and 6.04 so long as such encumbrances
and restrictions are customary for such Indebtedness and are no more
restrictive, taken as a whole, than the comparable encumbrances and restrictions
set forth in this Agreement as determined in the good faith judgment of the
board of directors of the Company.
          SECTION 6.13. Private Act. No Credit Party will become subject to a
Private Act.
          SECTION 6.14. Claims Paying Ratings. The Company shall ensure that
Validus Re and each other Regulated Insurance Company that is material to the
Company and its Subsidiaries, taken as a whole, has in effect, at all times, a
current financial strength rating of no less than “B++” from A.M. Best Company,
Inc. (or its successor).
          SECTION 6.15. End of Fiscal Years; Fiscal Quarters. The Company will
cause (i) each of its, and each of its Subsidiaries’, fiscal years to end on
December 31 of each year and (ii) each

47



--------------------------------------------------------------------------------



 



of its, and each of its Subsidiaries’, fiscal quarters to end on dates which are
consistent with a fiscal year end as described above.
          SECTION 6.16. Investments, Loans, Advances and Guarantees. The Company
will not, and will not permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (each, an “Investment”), except for:
          (a) Cash Equivalents and Eligible Securities;
          (b) Investments existing on the date hereof and set forth on
Schedule 6.16;
          (c) investments by the Company or its Subsidiaries in the capital
stock of its direct or indirect subsidiaries;
          (d) loans or advances made by the Company to any Subsidiary and made
by any Subsidiary to the Company or any other Subsidiary;
          (e) Guarantees constituting Indebtedness permitted by Section 6.04;
          (f) intercompany Indebtedness permitted under Section 6.04;
          (g) Investments that are not permitted by any other clause of this
Section 6.16 and that, in the aggregate, do not exceed 30% of Consolidated Net
Worth at the time of the making of any new Investment under this clause (g),
provided that immediately after giving pro forma effect to any such Investment,
no Default shall have occurred and be continuing;
          (h) payroll, travel and similar advances to directors, officers and
employees of the Company or any Subsidiary that are made in the ordinary course
of business; and
          (i) Investments of any Person in existence at the time such Person
becomes a Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Subsidiary and any modification,
replacement, renewal or extension thereof.
For purposes of covenant compliance with Section 6.16(g), the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          SECTION 7.01. Payments. The Borrower shall (a) default in the payment
when due of any principal on any Loan, (b) default, and such default shall
continue for three or more Business

48



--------------------------------------------------------------------------------



 



Days, in the payment when due of any interest on any Loan, (c) default, and such
default shall continue for five or more Business Days, in the payment when due
of any fees or any other amounts payable hereunder; or
          SECTION 7.02. Representations, etc. Any representation, warranty or
statement made (or deemed made) by any Credit Party herein or in any certificate
or statement delivered or required to be delivered pursuant hereto shall prove
to be untrue in any material respect on the date as of which made or deemed
made; or
          SECTION 7.03. Covenants. Any Credit Party shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 5.01(e), 5.01(h)(iv), 5.02(ii), 5.05 (but only with respect to the first
sentence thereof) or Article VI, or (b) default in the due performance or
observance by it of any term, covenant or agreement (other than those referred
to in Section 7.01 or clause (a) of this Section 7.03) contained in this
Agreement and such default shall continue unremedied for a period of 30 days
after written notice to the Borrower from the Administrative Agent or the
Required Lenders; or
          SECTION 7.04. Default under other Agreements. (a) The Company, the
Borrower, any Regulated Insurance Company or any Significant Subsidiary shall
(i) default in any payment with respect to Indebtedness (other than any
Indebtedness hereunder but including Indebtedness under the Five-Year Secured
Letter of Credit Facility and Indebtedness under the Three-Year Unsecured Letter
of Credit Facility) in excess of $50,000,000 individually or in the aggregate,
for the Company and its Subsidiaries or (ii) default in the observance or
performance of any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit (after the
expiration of any applicable grace period provided in the applicable agreement
or instrument under which such Indebtedness was created) the holder or holders
of such Indebtedness (or a trustee or agent on behalf of such holder or holders)
to cause (with or without the giving of notice, the lapse of time or both), any
such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; (b) an “Event
of Default”, as defined under the Five-Year Secured Letter of Credit Facility,
shall have occurred and be continuing, or an “Event of Default” under the
Three-Year Unsecured Letter of Credit Facility, shall have occurred and be
continuing; or (c) Indebtedness of one or more of the Persons listed in clause
(a) above in excess of $50,000,000 shall be declared to be due and payable or
required to be prepaid, other than by a regularly scheduled required prepayment
or as a mandatory prepayment (unless such required prepayment or mandatory
prepayment results from a default thereunder or an event of the type that
constitutes an Event of Default), prior to the scheduled maturity thereof; or
          SECTION 7.05. Bankruptcy, etc. The Company, the Borrower, any
Regulated Insurance Company or any Significant Subsidiary shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against any such
Person and the petition is not dismissed within 60 days, after commencement of
the case; or a custodian (as defined in the Bankruptcy Code) is appointed for,
or takes charge of, all or substantially all of the property of any such Person
or any such Person commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator, administrator or liquidator or other similar
official in any jurisdiction (collectively, a “conservator”) of itself or all or
any substantial portion of its property) any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, administration, liquidation, rehabilitation, supervision,
conservatorship or similar law of any jurisdiction or the Bermuda Companies Law
whether now or hereafter in effect relating to any such Person; or any such
proceeding is

49



--------------------------------------------------------------------------------



 



commenced against any such Person and such proceeding is not dismissed within
60 days; or any such Person is adjudicated insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding is entered; or
any such Person suffers any appointment of any conservator or the like for it or
any substantial part of its property which continues undischarged or unstayed
for a period of 60 days; or any such Person makes a general assignment for the
benefit of creditors; or any corporate action is taken by any such Person for
the purpose of effecting any of the foregoing; or
          SECTION 7.06. ERISA. (i) An event or condition specified in
Section 5.07 shall occur or exist with respect to any Plan or Multiemployer Plan
or Foreign Pension Plan, (ii) the Company, any of its Subsidiaries or any of its
ERISA Affiliates shall fail to pay when due any amount which they shall have
become liable to pay to the PBGC or to a Plan or a Multiemployer Plan under
Title IV of ERISA, or (iii) a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any Plan must be
terminated, and as a result of such event, failure or condition, together with
all such other events, failures or conditions, the Company, any of its
Subsidiaries or any of its ERISA Affiliates shall be reasonably likely to incur
a liability to a Plan, a Multiemployer Plan, a Foreign Pension Plan or PBGC (or
any combination of the foregoing) in an aggregate amount of $50,000,000 or more;
or
          SECTION 7.07. Judgments. One or more judgments or decrees shall be
entered against the Company, the Borrower, any Regulated Insurance Company or
any Significant Subsidiary involving a liability, net of undisputed insurance
and reinsurance, of $50,000,000 or more in the case of any one such judgment or
decree or in the aggregate for all such judgments and decrees for such Persons
and any such judgments or decrees shall not have been vacated, discharged,
satisfied, stayed or bonded pending appeal within 60 days from the entry
thereof; or
          SECTION 7.08. Insurance Licenses. Any one or more Insurance Licenses
of the Company or any of its Subsidiaries shall be suspended, limited or
terminated or shall not be renewed, or any other action shall be taken by any
Governmental Authority, and such suspension, limitation, termination,
non-renewal or action, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect; or
          SECTION 7.09. Change of Control. A Change of Control shall occur; or
          SECTION 7.10. Company Guaranty. The Company Guaranty or any provision
thereof shall cease to be in full force or effect, or any Person acting by or on
behalf of the Company shall deny or disaffirm in writing the Company’s
obligations under the Company Guaranty, or the Company shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Company Guaranty;
then, and in any such event, and at any time thereafter, if an Event of Default
shall then be continuing, the Administrative Agent may, or upon the written
request of the Required Lenders shall, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against any Credit
Party, except as otherwise specifically provided for in this Agreement (provided
that if an Event of Default specified in Section 7.05 shall occur with respect
to any Credit Party, the result which would occur upon the giving of written
notice by the Administrative Agent as specified in clauses (i) and (ii) below
shall occur automatically without the giving of any such notice): (i) declare
the Total Commitment terminated, whereupon the Commitment of each Lender shall
forthwith terminate immediately; and (ii) declare the principal of and any
accrued interest and fees in respect of all obligations owing hereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party. Unless directed to do so by the Required

50



--------------------------------------------------------------------------------



 



Lenders in accordance with the terms of this Agreement, the Administrative Agent
shall have no obligation to undertake any of the foregoing actions, and, if it
takes any such action it shall have no liability to any Credit Party to continue
the same or for the sufficiency or adequacy thereof. At the request of the
Administrative Agent, each Credit Party shall ratify all actions taken by the
Administrative Agent hereunder.
ARTICLE VIII
The Administrative Agent
          SECTION 8.01. Appointment. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.
          SECTION 8.02. Administrative Agent in its Individual Capacity. The
bank serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company or any of its Subsidiaries or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          SECTION 8.03. Exculpatory Provisions. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
          SECTION 8.04. Reliance. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by

51



--------------------------------------------------------------------------------



 



telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company or the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     SECTION 8.05. Delegation of Duties. The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.
          SECTION 8.06. Resignation. Subject to the appointment and acceptance
of a successor Administrative Agent as provided in this paragraph, the
Administrative Agent may resign at any time by notifying the Lenders and the
Company. Upon any such resignation, the Required Lenders shall have the right to
appoint a successor administrative agent with the consent of the Company (not to
be unreasonably withheld or delayed), provided that no such consent shall be
required at any time when a Default or Event of Default exists. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent which shall be a bank
with an office in London, United Kingdom or an Affiliate of any such bank. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Credit Parties to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
          SECTION 8.07. Non-Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
ARTICLE IX
Company Guaranty
          SECTION 9.01. The Company Guaranty. In order to induce the Lenders to
enter into this Agreement and to extend credit hereunder and in recognition of
the direct benefits to be received by the Company and the Borrower from the
making of Loans, the Company hereby agrees with the Lenders as follows: the
Company hereby unconditionally and irrevocably guarantees, as primary obligor

52



--------------------------------------------------------------------------------



 



and not merely as surety, the full and prompt payment when due, whether upon
maturity, acceleration or otherwise, of any and all of the Guaranteed
Obligations of the Borrower to the Guaranteed Creditors. If any or all of the
Guaranteed Obligations of the Borrower to the Guaranteed Creditors becomes due
and payable hereunder, the Company unconditionally promises to pay such
Guaranteed Obligations to the Guaranteed Creditors, or order, on demand,
together with any and all expenses which may be incurred by the Guaranteed
Creditors in collecting any of the Guaranteed Obligations. This Company Guaranty
is a guaranty of payment and not of collection. If a claim is ever made upon any
Guaranteed Creditor for repayment or recovery of any amount or amounts received
in payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant, then
and in such event the Company agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon the Company, notwithstanding any
revocation of this Company Guaranty or any other instrument evidencing any
liability of the Borrower, and the Company shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.
          SECTION 9.02. Bankruptcy. Additionally, the Company unconditionally
and irrevocably guarantees the payment of any and all of the Guaranteed
Obligations of the Borrower hereunder to the Guaranteed Creditors whether or not
due or payable by the Borrower upon the occurrence of any of the events
specified in Section 7.05 with respect to the Borrower, and unconditionally
promises to pay such indebtedness to the Guaranteed Creditors, or order, on
demand, in lawful money of the United States.
          SECTION 9.03. Nature of Liability. The liability of the Company
hereunder is exclusive and independent of any other guaranty of the Guaranteed
Obligations of the Borrower whether executed by the Company, any other guarantor
or by any other party, and the liability of the Company hereunder is not
affected or impaired by (a) any direction as to application of payment by the
Borrower or by any other party (other than a direction by the Guaranteed
Creditor receiving such payment), or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations of the Borrower, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, or (e) any payment
made to the Guaranteed Creditors on the Guaranteed Obligations which any such
Guaranteed Creditor repays to the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the Company waives any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding or (f) any action or
inaction of the type described in Section 9.05.
          SECTION 9.04. Independent Obligation. The obligations of the Company
under this Article IX are independent of the obligations of any other guarantor,
any other party or the Borrower, and a separate action or actions may be brought
and prosecuted against the Company whether or not action is brought against any
other guarantor, any other party or the Borrower and whether or not any other
guarantor, any other party or the Borrower be joined in any such action or
actions. The Company waives, to the full extent permitted by law, the benefit of
any statute of limitations affecting its liability under this Article IX or the
enforcement thereof. Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to the Company.
          SECTION 9.05. Authorization. The obligations of the Company under this
Article IX shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by any action taken by any Guaranteed Creditor to:

53



--------------------------------------------------------------------------------



 



          (a) change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered;
          (b) take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst, except to the extent the Guaranteed Obligations have been paid;
          (c) exercise or refrain from exercising any rights against the
Borrower or others or otherwise act or refrain from acting;
          (d) release or substitute any one or more endorsers, guarantors, the
Borrower or other obligor;
          (e) settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrower to its creditors other than the Guaranteed Creditors;
          (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Borrower remain unpaid;
          (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement or any of the instruments or agreements referred to herein
or therein, or otherwise amend, modify or supplement this Agreement or any of
such other instruments or agreements; and/or
          (h) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of the
Company from its liabilities under this Company Guaranty.
          SECTION 9.06. Reliance. It is not necessary for the Guaranteed
Creditors to inquire into the capacity or powers of the Borrower or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.
          SECTION 9.07. Subordination. Any indebtedness of the Borrower now or
hereafter owing to the Company is hereby subordinated to the Guaranteed
Obligations of the Borrower owing to the Guaranteed Creditors; and if the
Administrative Agent so requests at a time when an Event of Default exists, the
Borrower shall not make, or be permitted to make, any payment to the Company in
respect of such indebtedness owed to the Company, but without affecting or
impairing in any manner the liability of the Company under the other provisions
of this Company Guaranty. Prior to the transfer by the Company of any note or
negotiable instrument evidencing any of the indebtedness of the Borrower to the
Company, the Company shall mark such note or negotiable instrument with a legend
that the same is subject to this subordination. Without limiting the generality
of the foregoing, the Company hereby agrees with the Guaranteed Creditors that
it will not exercise any right of subrogation which it may at any

54



--------------------------------------------------------------------------------



 



time otherwise have as a result of this Company Guaranty (whether contractual,
under Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash.
          SECTION 9.08. Waiver. (a) The Company waives any right (except as
shall be required by applicable statute and cannot be waived) to require any
Guaranteed Creditor to (i) proceed against the Borrower, any other guarantor or
any other party, (ii) proceed against or exhaust any security held from the
Borrower, any other guarantor or any other party or (iii) pursue any other
remedy in any Guaranteed Creditor’s power whatsoever. The Company waives any
defense based on or arising out of any defense of the Borrower, any other
guarantor or any other party, other than payment in full of the Guaranteed
Obligations, based on or arising out of the disability of the Borrower, any
other guarantor or any other party, or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower other than payment in full of the Guaranteed
Obligations. The Guaranteed Creditors may exercise any right or remedy the
Guaranteed Creditors may have against the Borrower or any other party, or any
security, without affecting or impairing in any way the liability of the Company
hereunder except to the extent the Guaranteed Obligations have been paid. The
Company waives any defense arising out of any such election by the Guaranteed
Creditors, even though such election operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy of the Company against
the Borrower or any other party or any security.
          (b) The Company waives all presentments, demands for performance,
protests and notices, including notices of non-performance, notices of protest,
notices of dishonor, notices of acceptance of this Company Guaranty, and notices
of the existence, creation or incurring of new or additional Guaranteed
Obligations. The Company assumes all responsibility for being and keeping itself
informed of the Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of non-payment of the Guaranteed Obligations
and the nature, scope and extent of the risks which the Company assumes and
incurs hereunder, and agrees that the Guaranteed Creditors shall have no duty to
advise the Company of information known to them regarding such circumstances or
risks.
          (c) The Company warrants and agrees that each of the waivers set forth
above in this Section 9.08 is made with full knowledge of its significance and
consequences, and such waivers shall be effective to the maximum extent
permitted by law.
ARTICLE X
Miscellaneous
          SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronically
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:
     (i) if to the Company or the Borrower, (x) to it at 29 Richmond Road,
Pembroke, HM08 Bermuda, Attention: Chief Financial Officer (Facsimile:
(441) 278-9090) and (y) with a copy (in the case of a notice of a Default) to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York
10036 Attention: Steven Messina (Facsimile: (917) 777-3509);

55



--------------------------------------------------------------------------------



 



     (ii) if to the Administrative Agent, to Lloyds TSB Bank plc, Wholesale
Loans Servicing, Bank House, Wine Street, Bristol, BS1 2AN United Kingdom,
Attention: Bilateral Loans Team (Facsimile No. +44 20 7158 3204), with a copy to
1st Floor, 25 Gresham Street, London, EC2V 7HN United Kingdom, Attention: Mark
Jackson (Facsimile No. +44 20 7661 4790); and
     (iii) if to any other Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to (x) Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender or (y) Section 5.01(e)(x). The
Administrative Agent, the Company or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
          (c) Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Credit Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 10.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of any Loan shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. In the case of any waiver, the Company, the Borrower, the
Administrative Agent and the Lenders shall be restored to their former positions
and rights hereunder and any Default or Event of Default so waived shall be
deemed to be cured and not continuing. No such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company, the Borrower and the Required Lenders or by the
Company, the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment or the Credit Exposure of any Lender without the written consent of
such Lender, (ii) reduce the amount of any amount due under any Loan or reduce
any interest or fees payable hereunder, without the written consent of each
Lender affected thereby, (iii) postpone the scheduled date for payment of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of the Commitments, without the written consent of each Lender
affected thereby, (iv) change Section 2.15(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby or change any of the
provisions of this Section 10.02 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of

56



--------------------------------------------------------------------------------



 



Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, or (v) release the Company from the Company Guaranty (or change the
Company Guaranty in a manner that is materially adverse to the Lenders), without
the written consent of each Lender; and provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent. Notwithstanding the foregoing or any other provision of
this Agreement, any provision of this Agreement may be amended by an agreement
in writing entered into by the Company, the Super-Majority Lenders and the
Administrative Agent if (x) by the terms of such agreement the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
(it being understood that the Company or the Borrower may cause the Commitment
of any such non-consenting Lender to be assigned to one or more new Lenders in
accordance with Section 10.04; provided that no action shall be required to be
taken by such non-consenting Lender (including the execution of any Assignment
and Assumption Agreement)) and (y) at the time such amendment becomes effective,
each Lender not consenting thereto receives payment in full of all amounts owing
to it or accrued for its account under this Agreement.
          SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) Each Credit
Party jointly and severally agrees to pay (i) all out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel, in connection with the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) or protection
of its rights hereunder or thereunder, and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the reasonable
fees, charges and disbursements of one primary counsel and all applicable
foreign counsel thereto, in connection with the enforcement of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
          (b) Each Credit Party jointly and severally agrees to indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for such Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or any other transactions contemplated hereby, (ii) any
Loan or the use of the proceeds therefrom, (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Company or any of its Subsidiaries, or any Environmental Liability related
in any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether such Indemnitee is a party thereto or whether such claim,
litigation, investigation or proceeding is brought by the Company or any of its
Subsidiaries or a third party; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or any Related Party
of such Indemnitee.
          (c) To the extent that any Credit Party fails to pay any amount
required to be paid by it to the Administrative Agent, under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that

57



--------------------------------------------------------------------------------



 



the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, in its capacity as such.
          (d) To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, any Loan or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 10.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby except that (i) no
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by such Credit Party without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to such Lender) with the prior
written consent (such consent not to be unreasonably withheld) of:
     (A) the Company, provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and
     (B) the Administrative Agent.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Company and the Administrative Agent
otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

58



--------------------------------------------------------------------------------



 



     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
          For the purposes of this Section 10.04(b), the term “Approved Fund”
has the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement (provided that any
liability of any Credit Party to such assignee under Section 2.06, 2.13 or 2.14
shall be limited to the amount, if any, that would have been payable thereunder
by such Credit Party in the absence of such assignment, except to the extent any
such amounts are attributable to a Change in Law), and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.06,
2.13, 2.14 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Credit Parties, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Credit Parties, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Credit Parties, and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of any Credit Party or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this

59



--------------------------------------------------------------------------------



 



Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Credit Parties, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, each
Credit Party agrees that each Participant shall be entitled to the benefits of
Sections 2.06, 2.13 and 2.14 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.15(c) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.06 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent and the entitlement to greater payment results solely from
a Change in Law. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Credit Parties, to comply with Section 2.14(e) as
though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          SECTION 10.05. Survival. All covenants, agreements, representations
and warranties made by any Credit Party herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loan
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan is
outstanding, any fee or any other amount payable under this Agreement is
outstanding and unpaid and so long as the Total Commitment (and the Commitment
of each Lender) has not expired or terminated. The provisions of Sections 2.06,
2.13, 2.14 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Total
Commitment (and the Commitment of each Lender) or the termination of this
Agreement or any provision hereof.
          SECTION 10.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and

60



--------------------------------------------------------------------------------



 



all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
          SECTION 10.07. Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 10.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Credit Party against any of and all the obligations of such Credit Party now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
          SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Credit Party or its properties in the courts of any
jurisdiction.
          (c) Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in connection with disputes arising out of this Agreement in the manner
provided for notices in Section 10.01. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

61



--------------------------------------------------------------------------------



 



          (e) Each Credit Party hereby irrevocably designates, appoints and
empowers the Service of Process Agent, with offices on the date hereof at 111
Eighth Avenue, New York, New York 10011, as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
which may be served in any such action or proceeding. If for any reason such
designee, appointee and agent shall cease to be available to act as such, each
Credit Party agrees to designate a new designee, appointee and agent in New York
City on the terms and for the purposes of this provision reasonably satisfactory
to the Administrative Agent under this Agreement.
          SECTION 10.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 10.12. Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that (i) the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms of this Agreement and (ii) that the Administrative Agent or
Lender shall be responsible for any breach of this Section 10.12 by any of its
and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors), (b) to the extent requested by
any regulatory authority or self-regulatory body, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Credit Party and its obligations,
(g) with the consent of the Company or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Company or the Borrower
that, to the Administrative Agent’s or Lender’s knowledge, is not subject to a
confidentiality undertaking with respect to the applicable Information. For the
purposes of this Section, “Information” means all information now or hereafter
received from any Credit Party relating to the Company, any Subsidiary of the
Company or their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by any Credit Party. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of

62



--------------------------------------------------------------------------------



 



such Information as such Person would accord to its own confidential information
or, in the case of any Lender, such Lender has treated such Information in a
manner consistent with banking industry standards for the treatment of
confidential information. The provisions of this Section 10.12 shall survive the
termination of the Total Commitment (and the Commitment of each Lender) and
repayment of the Loans and the other obligations arising hereunder but such
survival shall only be for a period of two (2) years following the Commitment
Expiration Date.
          SECTION 10.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
          SECTION 10.14. USA Patriot Act. Each Lender hereby notifies the
Company and the Borrower that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the Patriot Act.
[Signature Pages Follow]

63



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

              Address:   TALBOT HOLDINGS LTD.    
 
           
29 Richmond Road,
  By:   /s/ Joseph E. (Jeff) Consolino    
Pembroke, HM08 Bermuda
     
 
Name: Joseph E. (Jeff) Consolino    
Telephone: (441) 278-9000
      Title:   Executive Vice President    
Facsimile: (441) 278-9090
           
 
            Address:   VALIDUS HOLDINGS, LTD.    
 
           
29 Richmond Road
  By:   /s/ Joseph E. (Jeff) Consolino    
Pembroke, HM08 Bermuda
     
 
Name: Joseph E. (Jeff) Consolino    
Telephone: (441) 278-9000
      Title:   Executive Vice President &    
Facsimile: (441) 278-9090
      Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



            LLOYDS TSB BANK plc,
AS ADMINISTRATIVE AGENT AND AS A LENDER,
      By:   /s/ Sebastian Kafetz         Name:   Sebastian Kafetz       
Title:   Managing Director     

 